 



Exhibit 10.8
Execution Version
APNs:
Recording requested
and when recorded mail to:
Breton A. Peace, Esq.
Latham & Watkins LLP
600 West Broadway, Suite 1800
San Diego, California 92101-3375
Mail Property Tax Statements to:
Venetian Casino Resort, LLC
c/o Finance Department
201 East Sands Avenue
Las Vegas, Nevada 89109-2617
DEED OF TRUST, LEASEHOLD DEED OF TRUST, ASSIGNMENT OF RENTS AND LEASES,
SECURITY AGREEMENT AND FIXTURE FILING
made by
VENETIAN CASINO RESORT, LLC,
a Nevada limited liability company,
as Trustor,
to
FIRST AMERICAN TITLE INSURANCE COMPANY,
a California corporation,
as Trustee,
for the benefit of
THE BANK OF NOVA SCOTIA, in its capacity
as Collateral Agent, as Beneficiary
THIS INSTRUMENT IS TO BE FILED AND INDEXED IN THE REAL ESTATE RECORDS AND IS
ALSO TO BE INDEXED IN THE INDEX OF FINANCING STATEMENTS OF CLARK COUNTY, NEVADA
UNDER THE NAMES OF VENETIAN CASINO RESORT, LLC AS “DEBTOR” AND THE BANK OF NOVA
SCOTIA, AS COLLATERAL AGENT, AS “SECURED PARTY”.
THIS INSTRUMENT IS TO SECURE FUTURE ADVANCES (DEFINED IN NRS 106.320) AND IS
GOVERNED BY NRS 106.300 TO 106.400, INCLUSIVE. THE MAXIMUM AMOUNT OF PRINCIPAL
(AS DEFINED IN NRS 106.345), INCLUDING FUTURE ADVANCES, SECURED BY THIS DEED OF
TRUST IS $6,250,000,000 WHICH MAY INCREASE OR DECREASE FROM TIME TO TIME BY
AMENDMENT OF THIS INSTRUMENT.

 



--------------------------------------------------------------------------------



 



ARTICLE ONE
COVENANTS OF TRUSTOR

          1.1 Performance of Deed of Trust     13   1.2 General Representations,
Covenants and Warranties     13   1.3 [Intentionally Omitted]     13   1.4
[Intentionally Omitted]     13   1.5 [Intentionally Omitted]     13   1.6
Compliance with Legal Requirements     13   1.7 Impositions     14   1.8
Insurance     14   1.9 Condemnation     15   1.10 Space Leases     15   1.11
Authorization by Trustor     16   1.12 Security Agreement and Financing
Statements     16   1.13 Assignment of Rents and Leases     18   1.14
[Intentionally Omitted]     19   1.15 Beneficiary’s Cure of Trustor’s Default  
  19   1.16 Use of Land     19   1.17 Affiliates and Guarantors     19   1.18
[Intentionally Omitted]     19  

ARTICLE TWO
CORPORATE LOAN PROVISIONS

          2.1 Interaction with Credit Agreement     20   2.2 Other Collateral  
  20  

ARTICLE THREE
DEFAULTS

          3.1 Event of Default     20  

ARTICLE FOUR
REMEDIES

          4.1 Acceleration of Maturity     21  

 



--------------------------------------------------------------------------------



 



          4.2 Protective Advances     21   4.3 Institution of Equity Proceedings
    21   4.4 Beneficiary’s Power of Enforcement     21   4.5 Beneficiary’s Right
to Enter and Take Possession, Operate and Apply Income     23   4.6 Leases    
24   4.7 Purchase by Beneficiary     24   4.8 Waiver of Appraisement, Valuation,
Stay, Extension and Redemption Laws     24   4.9 Receiver     25   4.10 Suits to
Protect the Trust Estate     25   4.11 Proofs of Claim     25   4.12 Trustor to
Pay the Notes on Any Default in Payment; Application of Monies by Beneficiary  
  26   4.13 Delay or Omission; No Waiver     26   4.14 No Waiver of One Default
to Affect Another     26   4.15 Discontinuance of Proceedings; Position of
Parties Restored     27   4.16 Remedies Cumulative     27   4.17 Interest After
Event of Default     27   4.18 Foreclosure; Expenses of Litigation     27   4.19
Deficiency Judgments     28   4.20 Waiver of July Trial     28   4.21
Exculpation of Beneficiary     28   4.22 Collateral Agent     28  

ARTICLE FIVE
RIGHTS AND RESPONSIBILITIES OF TRUSTEE; OTHER PROVISIONS RELATING TO
TRUSTEE

          5.1 Exercise of Remedies by Trustee     29   5.2 Rights and Privileges
of Trustee     29   5.3 Resignation or Replacement of Trustee     30   5.4
Authority of Beneficiary     30   5.5 Effect of Appointment of Successor Trustee
    30   5.6 Confirmation of Transfer and Succession     30   5.7 Exculpation  
  31  

ii



--------------------------------------------------------------------------------



 



          5.8 Endorsement and Execution of Documents     31   5.9 Multiple
Trustees     31   5.10 Terms of Trustee’s Acceptance     31  

ARTICLE SIX
MISCELLANEOUS PROVISIONS

          6.1 Heirs, Successors and Assigns Included in Parties     32   6.2
Addresses for Notices, Etc.     32   6.3 Change of Notice Address     33   6.4
Headings     33   6.5 Invalid Provisions to Affect No Others     33   6.6
Changes and Priority Over Intervening Liens     33   6.7 Estoppel Certificates  
  33   6.8 Waiver of Setoff and Counterclaim     34   6.9 Governing Law     34  
6.10 Reconveyance     34   6.11 Attorneys’ Fees     35   6.12 Late Charges    
35   6.13 Cost of Accounting     35   6.14 Right of Entry     35   6.15
Corrections     35   6.16 Statute of Limitations     35   6.17 Subrogation    
35   6.18 Joint and Several Liability     36   6.19 Homestead     36   6.20
Context     36   6.21 Time     36   6.22 Interpretation     36   6.23 Effect of
NRS § 107.030     36   6.24 Amendments     36   6.25 No Conflicts     36  

iii



--------------------------------------------------------------------------------



 



ARTICLE SEVEN
POWER OF ATTORNEY

          7.1 Grant of Power     36  

EXHIBIT A   DESCRIPTION OF LAND

iv



--------------------------------------------------------------------------------



 



DEED OF TRUST, LEASEHOLD DEED OF TRUST, ASSIGNMENT OF RENTS AND
LEASES, SECURITY AGREEMENT AND FIXTURE FILING
     THIS DEED OF TRUST, LEASEHOLD DEED OF TRUST, ASSIGNMENT OF RENTS AND
LEASES, SECURITY AGREEMENT AND FIXTURE FILING (hereinafter called “Deed of
Trust”) is made and effective as of May 23, 2007, by VENETIAN CASINO RESORT,
LLC, a Nevada limited liability company (“Venetian”) (together with all
successors and assigns of the Trust Estate (as hereinafter defined), “Trustor”),
whose address is 3355 Las Vegas Boulevard South, Las Vegas, Nevada 89109,
Attention: General Counsel, to FIRST AMERICAN TITLE INSURANCE COMPANY, a
California corporation, whose address is 180 Cassia Way, Suite 502, Henderson,
Nevada 89104, Attention: Julie Skinner, as Trustee (“Trustee”), for the benefit
of THE BANK OF NOVA SCOTIA, a Canadian chartered bank (“Beneficiary”), whose
address is 580 California Street, 21st Floor, San Francisco, California 94104,
Attention: Mr. Alan Pendergast, in its capacity as collateral agent (“Collateral
Agent”) hereunder on behalf of (i) the lenders (the “Lenders”) under that
certain Credit and Guaranty Agreement, dated as of the date hereof, among Las
Vegas Sands, LLC, a Nevada limited liability company (“LVS”), the Lenders, The
Bank of Nova Scotia in its capacity as administrative agent thereunder (“Bank
Agent”) and the other agents and arrangers party thereto (as amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) and (ii) the holders of the LVSC Notes.
THE OBLIGATIONS SECURED HEREBY INCLUDE REVOLVING CREDIT OBLIGATIONS WHICH PERMIT
BORROWING, REPAYMENT AND REBORROWING. INTEREST ON OBLIGATIONS SECURED HEREBY
ACCRUES AT A RATE WHICH MAY FLUCTUATE FROM TIME TO TIME.
THIS INSTRUMENT IS TO SECURE FUTURE ADVANCES (DEFINED IN NRS 106.320) AND IS
GOVERNED BY NRS 106.300 TO 106.400, INCLUSIVE. THE MAXIMUM AMOUNT OF PRINCIPAL
(AS DEFINED IN NRS 106.345), INCLUDING FUTURE ADVANCES, SECURED BY THIS DEED OF
TRUST IS $6,250,000,000 WHICH MAY INCREASE OR DECREASE FROM TIME TO TIME BY
AMENDMENT OF THIS INSTRUMENT.
     DEFINITIONS — As used in this Deed of Trust, the following terms have the
meanings hereinafter set forth:
     “Accounts Receivable” shall have the meaning set forth in Section 9-102
(NRS 104.9102) of the UCC for the term “account.”
     “Appurtenant Rights” means all and singular tenements, hereditaments,
rights, reversions, remainders, development rights, privileges, benefits,
Easements, rights-of-way, gores or strips of land, streets, ways, alleys,
passages, sewer rights, water courses, water rights and powers, and all
appurtenances whatsoever and claims or demands of Trustor at law or in equity in
any way belonging, benefiting, relating or appertaining to the Site, the air
space over the Site, the Project and the Improvements or any of the Trust Estate
encumbered by this Deed of Trust,

1



--------------------------------------------------------------------------------



 



or which hereinafter shall in any way belong, relate or be appurtenant thereto,
whether now owned or hereafter acquired by Trustor, whether or not the same are
of record.
     “Bank Secured Obligations” means all Obligations (as defined in the Credit
Agreement).
     “Bankruptcy” means, with respect to any Person that: (i) a court having
jurisdiction in the Trust Estate shall have entered a decree or order for relief
in respect of such Person in an involuntary case under the Bankruptcy Code or
under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, which decree or order has not been stayed; or any other
similar relief shall have been granted under any applicable federal or state
law; or (ii) an involuntary case shall be commenced against such Person, under
the Bankruptcy Code or under any other applicable bankruptcy, insolvency or
similar law now or hereafter in effect; or a decree or order of a court having
jurisdiction in the Trust Estate for the appointment of a receiver, liquidator,
sequestrator, trustee, custodian or other officer having similar powers over
such Person, or over all or a substantial part of its property, shall have been
entered; or there shall have occurred the involuntary appointment of an interim
receiver, trustee or other custodian of such Person, for all or a substantial
part of its property; or a warrant of attachment, execution or similar process
shall have been issued against any substantial part of the property of such
Person, and any such event described in this clause (ii) shall continue for
60 days without being dismissed, bonded or discharged; or (iii) such Person
shall have an order for relief entered with respect to it or shall commence a
voluntary case under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect, or shall
consent to the entry of an order for relief in an involuntary case, or to the
conversion of an involuntary case to a voluntary case, under any such law, or
shall consent to the appointment of or taking possession by a receiver, trustee
or other custodian for all or a substantial part of its property; or such Person
shall make any assignment for the benefit of creditors or shall fail generally,
or shall admit in writing its inability, to pay its debts as such debts become
due and payable and a period of thirty (30) days shall have elapsed; or
(iv) such Person shall be unable, or shall fail generally, or shall admit in
writing its inability, to pay its debts as such debts become due and a period of
30 days shall have elapsed; or the Board of Directors of such Person (or any
committee thereof) or the managing member of such Person shall adopt any
resolution or otherwise authorize any action to approve any of the actions
referred to in clause (iii) above or this clause (iv).
     “Deed of Trust” means this Deed of Trust, Leasehold Deed of Trust,
Assignment of Rents and Leases, Security Agreement and Fixture Filing as it may
be amended, supplemented, amended and restated, increased or otherwise modified
from time to time.
     “Default Rate” means, with respect to Bank Secured Obligations, the
applicable default rate set forth in Section 2.10 of the Credit Agreement, and,
with respect to LVSC Notes Secured Obligations, the applicable default rate set
forth in the LVSC Notes Indenture.
     “Easement” means any easement appurtenant, easement in gross, license
agreement or other right running for the benefit of Trustor, the Site or the
Project or appurtenant thereto which benefits the Site, the Project or the
Improvements, including those easements and licenses which benefit any of the
foregoing and are described in the Cooperation Agreement or each title insurance
policy issued by the Title Insurer with regard to the Site.

2



--------------------------------------------------------------------------------



 



     “Event of Default” has the meaning set forth in Section 3.1 hereof.
     “FF&E” means all furniture, fixtures, equipment, appurtenances and personal
property now or in the future contained in, used in connection with, attached
to, or otherwise useful or convenient to the use, operation, or occupancy of, or
placed on, but unattached to, any part of the Site, the Project or the
Improvements whether or not the same constitutes real property or fixtures in
the State, including all removable window and floor coverings, all furniture and
furnishings, heating, lighting, plumbing, ventilating, air conditioning,
refrigerating, incinerating and cleaning equipment, all elevators, escalators
and elevator and escalator plants, cooking facilities, vacuum cleaning systems,
public address and communications systems, switchboards, security and
surveillance equipment and devices, sprinkler systems and other fire prevention
and extinguishing apparatus and materials, motors, machinery, pipes, appliances,
equipment, fittings, fixtures, and building materials, all exercise equipment,
all gaming and financial equipment, computer equipment, calculators, adding
machines, gaming tables, video game and slot machines, and any other electronic
equipment of every nature used or located on any part of the Site, the Project
or the Improvements, together with all venetian blinds, shades, draperies,
drapery and curtain rods, brackets, bulbs, cleaning apparatus, mirrors, lamps,
ornaments, cooking apparatus and equipment, china, flatware, dishes, utensils,
glassware, ranges and ovens, garbage disposals, dishwashers, mantels, and any
and all such property which is at any time installed in, affixed to or placed
upon the Site, the Project or the Improvements.
     “Imposition” means any taxes, assessments, water rates, sewer rates,
maintenance charges, other impositions by any Governmental Authority and other
charges now or hereafter levied or assessed or imposed against the Trust Estate
or any part thereof, and any amount payable with respect thereto under the
Cooperation Agreement or any other Resort Complex Operative Document.
     “Improvements” means (1) all the buildings, structures, facilities and
improvements of every nature whatsoever now or hereafter situated on the Site or
the Project, and (2) all fixtures, machinery, appliances, goods, building or
other materials, equipment, including without limitation all gaming equipment
and devices, and all machinery, equipment, engines, appliances and fixtures for
generating or distributing air, water, heat, electricity, light, fuel or
refrigeration, or for ventilating or sanitary purposes, or for the exclusion of
vermin or insects, or for the removal of dust, refuse or garbage; all wall-beds,
wall-safes, built-in furniture and installations, shelving, lockers, partitions,
doorstops, vaults, motors, elevators, dumb-waiters, awnings, window shades,
venetian blinds, light fixtures, fire hoses and brackets and boxes for the same,
fire sprinklers, alarm, surveillance and security systems, computers, drapes,
drapery rods and brackets, mirrors, mantels, screens, linoleum, carpets and
carpeting, plumbing, bathtubs, sinks, basins, pipes, faucets, water closets,
laundry equipment, washers, dryers, ice-boxes and heating units; all kitchen and
restaurant equipment, including but not limited to silverware, dishes, menus,
cooking utensils, stoves, refrigerators, ovens, ranges, dishwashers, disposals,
water heaters, incinerators, furniture, fixtures and furnishings, communication
systems, and equipment; all cocktail lounge supplies, including but not limited
to bars, glassware, bottles and tables used in connection with the Site, the
Project and the Improvements; all chaise lounges, hot tubs, swimming pool
heaters and equipment and all other recreational equipment (computerized and
otherwise), beauty and barber equipment, and maintenance supplies used in
connection with the Site, the Project and Improvements; all amusement rides and
attractions attached to the Site, the

3



--------------------------------------------------------------------------------



 



Project and the Improvements, all specifically designed installations and
furnishings, and all furniture, furnishings and personal property of every
nature whatsoever now or hereafter owned or leased by Trustor or in which
Trustor has any rights or interest and located in or on, or attached to, or used
or intended to be used or which are now or may hereafter be appropriated for use
on or in connection with the operation of the Site, the Project or the
Improvements or any personal property encumbered hereby or any other
Improvements, or in connection with any construction being conducted or which
may be conducted thereon, and all extensions, additions, accessions,
improvements, betterments, renewals, substitutions, and replacements to any of
the foregoing, and all of the right, title and interest of Trustor in and to any
such property, which, to the fullest extent permitted by Legal Requirements,
shall be conclusively deemed fixtures and improvements and a part of the Trust
Estate hereby encumbered.
     “Income” means all Rents, security or similar deposits, revenues, issues,
royalties, earnings, products or Proceeds, profits, income, including, without
limitation, all rights to payment for hotel room occupancy by hotel guests,
which includes any payment or monies received or to be received, in whole or in
part, whether actually or deemed to be for the sale of services or products in
connection with such occupancy, advance registration fees by hotel guests, tour
or junket proceeds and deposits, deposits for convention and/or party
reservations, and other benefits, in each case from the Trust Estate.
     “Insolvent” means with respect to any Person, that such Person shall be
deemed to be insolvent if such Person shall fail generally, or shall admit in
writing its inability, to pay its debts as such debts become due and payable and
a period of thirty (30) days shall have elapsed without such failure or
inability being cured.
     “Intangible Collateral” means (a) the rights to use all names and all
derivations thereof now or hereafter used by Trustor in connection with the
Site, the Project or the Improvements, including, without limitation, the names
“Venetian” and “Palazzo,” including any variations thereon, together with the
goodwill associated therewith, and all names, logos, and designs used by Trustor
in connection with the Site, the Project or the Improvements or in which Trustor
has rights in connection with the Site, the Project or the Improvements, with
the exclusive right to use such names, logos and designs wherever they are now
or hereafter used in connection with the Site, the Project or the Improvements
(or in connection with the marketing thereof together with the “SECC Land” (as
defined in the Cooperation Agreement) in accordance with the terms of the
Cooperation Agreement), and any and all other trade names, trademarks or service
marks, whether or not registered, now or hereafter used in the operation of the
Site, the Project or the Improvements, including, without limitation, any
interest as a lessee, licensee or franchisee, and, in each case, together with
the goodwill associated therewith; (b) subject to the absolute assignment
contained herein, the Rents; (c) any and all books, records, customer lists,
concession agreements, supply or service contracts, licenses, permits and
approvals by Governmental Authorities (to the extent Legal Requirements permit
or do not expressly prohibit the pledge of such licenses, permits and
approvals), signs, goodwill, casino and hotel credit and charge records,
supplier lists, checking accounts, safe deposit boxes (excluding the contents of
such deposit boxes owned by Persons other than Trustor), cash, instruments,
chattel papers, including inter-company notes and pledges, documents, unearned
premiums, deposits, refunds, including but not limited to income tax refunds,
prepaid expenses, rebates, tax and insurance escrow and impound accounts, if
any, actions and rights in action, and all other claims, including without

4



--------------------------------------------------------------------------------



 



limitation condemnation awards and insurance proceeds, and all other contract
rights and general intangibles, in each case resulting from or used in
connection with the operation and occupancy of the Trust Estate and the Project
and in which Trustor now or hereafter has rights; and (d) vacation license
resort agreements or other time share license or right to use agreements, in
each case with respect to the Site, the Project or the Improvements, including
without limitation all rents, issues, profits, income and maintenance fees
resulting therefrom, whether any of the foregoing is now owned or hereafter
acquired.
     “Land” means the real property situated in the County of Clark, State of
Nevada, more specifically described in Exhibit A attached hereto and
incorporated herein by reference, including any after acquired title thereto.
     “LVSC” means Las Vegas Sands Corp., a Nevada corporation, and its
successors.
     “LVSC Notes” means $250,000,000 in principal amount of 6.375% Senior Notes
issued by LVSC due 2015.
     “LVSC Notes Documents” means the LVSC Notes, the LVSC Notes Indenture and
the guarantees thereof.
     “LVSC Notes Indenture” means the Indenture dated as of February 10, 2005
between LVSC and the LVSC Notes Indenture Trustee, as supplemented by
Supplemental Indentures, dated as of February 22, 2005 and May ___, 2007, among
LVSC, the subsidiary guarantors party thereto and the LVSC Notes Indenture
Trustee, as further supplemented, amended or otherwise modified from time to
time as permitted under the Credit Documents.
     “LVSC Notes Indenture Trustee” means U.S. Bank National Association in its
capacity as the trustee under the LVSC Notes Indenture and its successors in
such capacity.
     “LVSC Notes Secured Obligations” means all obligations of LVSC and the
subsidiary guarantors party to the LVSC Notes Indenture under the LVSC Notes
Documents.
     “NRS” means the Nevada Revised Statutes as in effect from time to time.
     “Obligations” means the Bank Secured Obligations and the LVSC Notes Secured
Obligations.
     “Permitted Liens” means Liens permitted under Section 6.2 of the Credit
Agreement.
     “Personal Property” has the meaning set forth in Section 1.12.
     “Proceeds” has the meaning assigned to it under the UCC and, in any event,
shall include but not be limited to (i) any and all proceeds of any insurance
(including without limitation property casualty and title insurance), indemnity,
warranty or guaranty payable from time to time with respect to all or a portion
of the Trust Estate; (ii) any and all proceeds in the form of accounts, security
deposits, tax escrows (if any), down payments (to the extent Legal Requirements
permit the same to be pledged), collections, contract rights, documents,
instruments, chattel paper, Liens and security instruments, guarantees or
general intangibles

5



--------------------------------------------------------------------------------



 



relating in whole or in part to the Site, the Project or the Improvements and
all rights and remedies of whatever kind or nature Trustor or any Guarantor may
hold or acquire for the purpose of securing or enforcing any obligation due
Trustor or such Guarantor thereunder; (iii) any and all payments in any form
whatsoever made or due and payable from time to time in connection with any
requisition, confiscation, condemnation, seizure or forfeiture of all or any
part of the Trust Estate by any Governmental Authority; (iv) subject to the
absolute assignment contained herein, the Rents or other benefits arising out
of, in connection with or pursuant to any Space Lease of the Trust Estate; and
(v) any and all other amounts from time to time paid or payable in connection
with any of the Trust Estate; provided, however, that neither the Trustor nor
any Guarantor is authorized to sell, transfer, convey, mortgage, pledge, grant
rights in or otherwise dispose of any of the Trust Estate unless permitted under
the Credit Agreement.
     “Project” means an approximately 3,000 room hotel, casino, retail, meeting
and residential complex (commonly known as The Palazzo Resort Hotel Casino).
     “Rents” means all rents, room revenues, Income, receipts, issues, profits,
revenues and maintenance fees, room, food and beverage revenues, license and
concession fees, Proceeds and other benefits to which Trustor or any Guarantor
may now or hereafter be entitled from the Site, the Project or the Improvements
therein or thereon, as applicable, or any property encumbered hereby or any
business or other activity conducted by Trustor or any Guarantor at the Site,
the Project or the Improvements.
     “Site” means the Land and the Easements.
     “Space Leases” means any and all leases, subleases, lettings, licenses,
concessions, operating agreements, management agreements, and all other
agreements affecting all or a portion of the Trust Estate, that Trustor or any
Guarantor has entered into, taken by assignment, taken subject to, or assumed,
or has otherwise become bound by, now or in the future, that give any Person the
right to conduct its business on, or otherwise use, operate or occupy, all or
any portion of the Site, the Project or the Improvements including, without
limitation, the right to use or occupy space for kiosk(s) or vendor cart(s), and
all rights of Trustor or any Guarantor (if any) thereto or therefrom and any
leases, agreements or arrangements permitting anyone to enter upon or use all or
any portion of the Trust Estate to extract or remove natural resources of any
kind, together with all amendments, extensions, and renewals of the foregoing
entered into in compliance with the Credit Agreement, together with all rental,
occupancy, service, maintenance or any other similar agreements pertaining to
use or occupation of, or the rendering of services at, the Site, the Project,
the Improvements or any part thereof.
     “Space Lessee(s)” means any and all tenants, licensees, or other grantees
of the Space Leases and any and all guarantors, sureties, endorsers or others
having primary or secondary liability with respect to such Space Leases.
     “State” means the State of Nevada.
     “Tangible Collateral” means all personal property, goods, equipment,
supplies, building and other materials of every nature whatsoever and all other
tangible personal property constituting a part or portion of the Project and/or
used in the operation of the hotel, casino,

6



--------------------------------------------------------------------------------



 



restaurants, stores, parking facilities, observation tower and all other
Improvements on the Site or the Project including but not limited to
communication systems, visual and electronic surveillance systems and
transportation system and not constituting a part of the real property subject
to the Lien of this Deed of Trust and including all property and materials
stored therein in which Trustor or any Guarantor has an interest and all tools,
utensils, food and beverage, liquor, uniforms, linens, housekeeping and
maintenance supplies, vehicles, fuel, advertising and promotional material,
blueprints, surveys, plans and other documents relating to the Site, the Project
or the Improvements, and all construction materials and all furnishings,
fixtures and equipment, including, but not limited to, all FF&E and all
equipment and devices which are or are to be installed and used in connection
with the operation of the Site, the Project or the Improvements, those items of
furniture, fixtures and equipment which are to be purchased or leased by Trustor
or any Guarantor, machinery and any other items of personal property in which
Trustor or any Guarantor now or hereafter owns or acquires an interest or right
and which are used or useful in the construction, operation, use and occupancy
of the Site, the Project or the Improvements and all present and future right
and interest of Trustor or any Guarantor in and to any casino operator’s
agreement (to the extent same may be pledged under Nevada Gaming Laws), license
agreement or sublease agreement used in connection with the Site, the Project or
the Improvements.
     “Title Insurer” means First American Title Insurance Company, a California
corporation, or an Affiliate thereof.
     “Trust Estate” means all of the property described in Granting Clauses
(A) through (O) below, inclusive, and each item of property therein described,
provided, however, that such term shall not include the property described in
Granting Clause (P) below.
     “UCC” means the Uniform Commercial Code in effect in the State from time to
time, NRS chapters 104 and 104A.
     The following terms shall have the meaning assigned to such terms in the
Credit Agreement:
Affiliate
Asset Sale
Bankruptcy Code
Business Day
Collateral
Collateral Documents
Cooperation Agreement
FF&E Facility
Gaming License
Governmental Authority
Guarantor
HVAC Ground Lease
Legal Requirements
Lien

7



--------------------------------------------------------------------------------



 



Loan Documents
Net Loss Proceeds
Nevada Gaming Authorities
Nevada Gaming Laws
Operative Documents
Person
Requisite Lenders
Resort Complex
Resort Complex Operative Document
Security Agreement
Specified FF&E
Subsidiary
In addition, any capitalized terms used in this Deed of Trust which are not
otherwise defined herein shall have the meaning ascribed to such terms in the
Credit Agreement.
W I T N E S S E T H:
     IN CONSIDERATION OF TEN DOLLARS AND OTHER GOOD AND VALUABLE CONSIDERATION,
THE RECEIPT AND SUFFICIENCY OF WHICH ARE HEREBY ACKNOWLEDGED, AND FOR THE
PURPOSE OF SECURING in favor of Beneficiary (1) the due and punctual payment of
the Obligations evidenced by the Loan Documents and the LVSC Notes Documents in
the principal aggregate amount of SIX BILLION TWO HUNDRED FIFTY MILLION AND
00/100 DOLLARS or so much thereof as may be advanced from time to time; (2) the
performance of each other Obligation and each covenant and agreement of Trustor
and the Guarantors contained in the Credit Agreement, herein or in the other
Loan Documents; (3) the payment of such additional loans or advances as
hereafter may be made to either Trustor (individually or jointly and severally
with any other Person), its successors or assigns or any Guarantor, when
evidenced by a promissory note or notes reciting that they are secured by this
Deed of Trust; provided, however, that any and all future advances by
Beneficiary or Lenders to either Trustor or any Guarantor made for the
improvement, protection or preservation of the Trust Estate, together with
interest at the interest rate provided in the Credit Agreement, shall be
automatically secured hereby unless such a note or instrument evidencing such
advances specifically recites that it is not intended to be secured hereby and
(4) the payment of all sums expended or advanced by Beneficiary, the Bank Agent,
the Lenders or the LVSC Notes Indenture Trustee under or pursuant to the terms
hereof or to protect the security hereof (including Protective Advances as such
term is defined in Section 4.2 hereof), together with interest thereon as herein
provided, Trustor, in consideration of the premises, and for the purposes
aforesaid, does hereby ASSIGN, BARGAIN, CONVEY, PLEDGE, RELEASE, HYPOTHECATE,
WARRANT, AND TRANSFER WITH POWER OF SALE UNTO TRUSTEE IN TRUST FOR THE BENEFIT
OF BENEFICIARY ON BEHALF OF THE BANK AGENT, THE LENDERS, THE LVSC NOTES
INDENTURE TRUSTEE AND THE HOLDERS OF THE LVSC NOTES each of the following:
     (A) Trustor’s interest in the Site (to the extent permitted by, or not
prohibited by, the Nevada Gaming Laws and other applicable law);

8



--------------------------------------------------------------------------------



 



     (B) TOGETHER WITH all the estate, right, title and interest of Trustor of,
in and to the Project and the Improvements;
     (C) TOGETHER WITH all the estate, right, title and interest of Trustor of,
in and to all Appurtenant Rights;
     (D) TOGETHER WITH all the estate, right, title and interest of Trustor of,
in and to the Tangible Collateral to the extent permitted by, or not prohibited
by, the Nevada Gaming Laws and other applicable Legal Requirements;
     (E) TOGETHER WITH all the estate, right, title and interest of Trustor of,
in and to the Intangible Collateral to the extent permitted by, or not
prohibited by, Nevada Gaming Laws and other applicable law;
     (F) TOGETHER WITH (i) all the estate, right, title and interest of Trustor
of, in and to all judgments and decrees, insurance proceeds, awards of damages
and settlements hereafter made resulting from condemnation proceedings or the
taking of any of the property described in Granting Clauses (A), (B), (C), (D),
(E), (J), (K), and (L) hereof or any part thereof under the power of eminent
domain, or for any damage (whether caused by such taking or otherwise) to the
property described in Granting Clauses (A), (B), (C), (D), (E), (J), (K), and
(L) hereof or any part thereof, or to any Appurtenant Rights thereto, and
Beneficiary is hereby authorized to collect and receive said awards and proceeds
and to give proper receipts and acquittance therefor, and (subject to the terms
of the Credit Agreement) to apply the same to the extent constituting Net Loss
Proceeds toward the payment of the Obligations and other sums secured hereby,
notwithstanding the fact that the amount owing thereon may not then be due and
payable; (ii) all proceeds of any sales or other dispositions of the property or
rights described in Granting Clauses (A), (B), (C), (D), (E), (J), (K), and
(L) hereof or any part thereof whether voluntary or involuntary, provided,
however, that the foregoing shall not be deemed to permit Asset Sales except as
permitted in the Credit Agreement; and (iii) whether arising from any voluntary
or involuntary disposition of the Collateral described in Granting Clauses (A),
(B), (C), (D), (E), (J), (K), and (L), all Proceeds, products, replacements,
additions, substitutions, renewals and accessions, remainders, reversions and
after-acquired interest in, of and to such Collateral;
     (G) TOGETHER WITH the absolute assignment of any Space Leases or any part
thereof that Trustor has entered into, taken by assignment, taken subject to, or
assumed, or has otherwise become bound by, now or in the future, together with
all of the following (including all “Cash Collateral” within the meaning of the
Bankruptcy Code) arising from the Space Leases: (a) Rents and Income (subject,
however, to the aforesaid absolute assignment to Trustee for the benefit of
Beneficiary and the revocable license hereinbelow granted to Trustor to collect
the Rents), (b) all guarantees, letters of credit, security deposits,
collateral, cash deposits, and other credit enhancement documents, arrangements
and other measures with respect to the Space Leases, (c) all of Trustor’s right,
title, and interest under the Space Leases, including the following: (i) the
right to receive and collect the Rents from the lessee, sublessee or licensee,
or their successor(s), under any Space Lease(s) and (ii) the right to enforce
against any tenants thereunder and otherwise any and all remedies under the
Space Leases, including Trustor’s right to evict from possession any tenant
thereunder or to retain, apply, use, draw upon, pursue, enforce or realize upon
any guaranty of any Space Lease; to terminate, modify, or amend the

9



--------------------------------------------------------------------------------



 



Space Leases; to obtain possession of, use, or occupy, any of the real or
personal property subject to the Space Leases; and to enforce or exercise,
whether at law or in equity or by any other means, all provisions of the Space
Leases and all obligations of the tenants thereunder based upon (A) any breach
by such tenant under the applicable Space Lease (including any claim that
Trustor may have by reason of a termination, rejection, or disaffirmance of such
Space Lease pursuant to the Bankruptcy Code) and (B) the use and occupancy of
the premises demised, whether or not pursuant to the applicable Space Lease
(including any claim for use and occupancy arising under landlord-tenant law of
the State or the Bankruptcy Code). A revocable license is hereby granted to
Trustor, so long as no Event of Default has occurred and is continuing
hereunder, to collect and use the Rents, as they become due and payable, but not
more than one (1) month in advance thereof. Upon the occurrence of an Event of
Default, the permission hereby granted to Trustor to collect the Rents shall
automatically be revoked without notice until such time as such Event of Default
is cured and such cure is accepted by the Beneficiary; provided, however, to the
extent that the Required Lenders rescind and annul an acceleration of the Loans
in accordance with the provisions of the last paragraph of Section 8 of the
Credit Agreement, such revocable license shall be reinstated. Beneficiary shall
have the right, at any time and from time to time, to notify any Space Lessee of
the rights of Beneficiary as provided by this Section (G);
     Notwithstanding anything to the contrary contained herein, the foregoing
provisions of this Granting Clause (G) shall not constitute an assignment for
purposes of security but shall to the extent permitted by, or not prohibited by,
the Nevada Gaming Laws and other applicable law constitute an absolute and
present assignment of the Rents to Beneficiary, subject, however, to the
conditional license given to Trustor to collect and use the Rents as hereinabove
provided; and the existence or exercise of such right of Trustor shall not
operate to subordinate this assignment to any subsequent assignment, in whole or
in part, by Trustor;
     (H) TOGETHER WITH all the estate, right, title and interest of Trustor of,
in and to any and all maps, plans, specifications, surveys, studies, tests,
reports, data and drawings relating to the development of the Site, the Project
or the Improvements including, without limitation, all marketing plans,
feasibility studies, soils tests, design contracts and all contracts and
agreements of Trustor relating thereto including, without limitation,
architectural, structural, mechanical and engineering plans and specifications,
studies, data and drawings prepared for or relating to the development of the
Site, the Project or the Improvements or the construction, renovation or
restoration of any of the Improvements or the extraction of minerals, sand,
gravel or other valuable substances from the Site, the Project or the
Improvements and purchase contracts or any agreement granting Trustor a right to
acquire any land situated within Clark County, Nevada;
     (I) TOGETHER WITH, to the extent permitted by, or not prohibited by, the
Nevada Gaming Laws and other applicable Legal Requirements, all the estate,
right, title and interest of Trustor of, in and to any and all licenses,
permits, variances, special permits, franchises, certificates, rulings,
certifications, validations, exemptions, filings, registrations, authorizations,
consents, approvals, waivers, orders, rights and agreements (including, without
limitation, options, option rights or contract rights) now or hereafter obtained
by Trustor from any Governmental Authority having or claiming jurisdiction over
the Site, the Project, the Improvements or any other element of the Trust Estate
or providing access thereto, or the operation of any business on, at or from the
Site, the Project or the Improvements including,

10



--------------------------------------------------------------------------------



 



without limitation, any liquor or Gaming Licenses (except for any registrations,
licenses, findings of suitability or approvals issued by the Nevada Gaming
Authorities or any other liquor or gaming licenses which are non-assignable);
provided, that upon an Event of Default hereunder or under the Credit Agreement,
if Beneficiary is not qualified under the Nevada Gaming Laws to hold such Gaming
Licenses, then Beneficiary may designate an appropriately qualified third party
to which an assignment of such Gaming Licenses can be made in compliance with
the Nevada Gaming Laws;
     (J) TOGETHER WITH all the estate, right, title and interest of Trustor of,
in and to all water stock, water permits and other water rights relating to the
Site, the Project or the Improvements;
     (K) TOGETHER WITH all the estate, right, title and interest of Trustor of,
in and to all oil and gas and other mineral rights, if any, in or pertaining to
the Site, the Project or the Improvements and all royalty, leasehold and other
rights of Trustor pertaining thereto;
     (L) TOGETHER WITH any and all monies and other property, real or personal,
which may from time to time be subjected to the Lien hereof by Trustor or by
anyone on its behalf or with its consent, or which may come into the possession
or be subject to the control of Trustee or Beneficiary, pursuant to this Deed of
Trust or any Collateral Document granting a security interest to the
Beneficiary, including, without limitation, any Protective Advances under this
Deed of Trust; and all of Trustor’s right, title, and interest in and to all
extensions, improvements, betterments, renewals, substitutes for and
replacements of, and all additions, accessions, and appurtenances to, any of the
foregoing that Trustor may subsequently acquire or obtain by any means, or
construct, assemble, or otherwise place on any of the Trust Estate, and all
conversions of any of the foregoing; it being the intention of Trustor that all
property hereafter acquired by Trustor and required by this Deed of Trust or any
Collateral Document granting a security interest to the Beneficiary to be
subject to the Lien of this Deed of Trust or intended so to be shall forthwith
upon the acquisition thereof by Trustor be subject to the Lien of this Deed of
Trust as if such property were now owned by Trustor and were specifically
described in this Deed of Trust and granted hereby or pursuant hereto, and
Trustee and Beneficiary are hereby authorized, subject to Nevada Gaming Laws and
other applicable Legal Requirements, to receive any and all such property as and
for additional security for the obligations secured or intended to be secured
hereby. Trustor agrees to take any action as may reasonably be necessary to
evidence and perfect such Liens or security interests, including, without
limitation, the execution of any documents necessary to evidence and perfect
such Liens or security interests;
     (M) TOGETHER WITH, to the extent permitted by applicable Legal
Requirements, any and all Accounts Receivable and all royalties, earnings,
Income, proceeds, products, Rents, revenues, reversions, remainders, issues,
profits, avails, production payments, and other benefits directly or indirectly
derived or otherwise arising from any of the foregoing, all of which are hereby
assigned to Beneficiary, who, except as otherwise expressly provided in this
Deed of Trust (including the provisions of Section 1.13 hereof), is authorized
to collect and receive the same, to give receipts and acquittances therefor and
to apply the same to the Obligations secured hereunder, whether or not then due
and payable;

11



--------------------------------------------------------------------------------



 



     (N) TOGETHER WITH Proceeds of the foregoing property described in Granting
Clauses (A) through (M);
     (O) TOGETHER WITH Trustor’s rights further to assign, sell, lease, encumber
or otherwise transfer or dispose of the property described in Granting Clauses
(A) through (N) inclusive, above, for debt or otherwise; and
     (P) EXPRESSLY EXCLUDING, HOWEVER, (i) Specified FF&E, (ii) any assets which
if pledged, hypothecated or given as collateral security would require Trustor
to seek approval of any Nevada Gaming Authority of the pledge, hypothecation or
collateralization, or require the Beneficiary or any Person to be licensed,
qualified or found suitable by an applicable Nevada Gaming Authority, (iii) any
contracts, contract rights, permits or general intangibles, which by their terms
or the operation of law prohibit or do not allow assignment or require any
consent for assignment which has not been obtained or which would be breached by
virtue of a security interest being granted therein, (iv) any property or assets
subject to a Permitted Lien described in clauses (n), (r), (s) or (y) of
Section 6.2 of the Credit Agreement and (v) any collateral expressly excluded
under Section 2.2 of the Security Agreement;
provided, notwithstanding anything to the contrary herein, the Lien of this Deed
of Trust granted pursuant to the foregoing Granting Clauses for the benefit of
the Beneficiary shall secure the Bank Secured Obligations and the LVSC Notes
Secured Obligations on an equal and ratable basis, and the proceeds of any
Collateral realized by the Beneficiary pursuant to the provisions of this Deed
of Trust shall be applied by the Beneficiary on an equal and ratable basis to
payment of the Bank Secured Obligations and the LVSC Secured Obligations as
provided in Section 7.2 of the Security Agreement.
     Trustor, for itself and its successors and assigns, covenants and agrees to
and with Trustee that, at the time or times of the execution of and delivery of
these presents or any instrument of further assurance with respect thereto,
Trustor has good right, full power and lawful authority to assign, grant,
convey, warrant, transfer, bargain or sell its interests in the Trust Estate in
the manner and form as aforesaid, and that the Trust Estate is free and clear of
all Liens whatsoever, except the Permitted Liens, and Trustor shall warrant and
forever defend the Trust Estate in the quiet and peaceable possession of Trustee
and its successors and assigns against all and every Person lawfully or
otherwise claiming or to claim the whole or any part thereof, subject to
Permitted Liens. Trustor agrees that any greater title to the Trust Estate
hereafter acquired by Trustor during the term hereof shall be automatically
subject hereto.
ARTICLE ONE
COVENANTS OF TRUSTOR
     The Lenders have been induced to enter into the Credit Agreement and the
other Loan Documents and to make the Loans to Trustor on the basis of the
following material covenants and the holders of the LVSC Notes purchased the
LVSC Notes on the basis of assurances that they would benefit from the following
material covenants, all agreed to by Trustor:

12



--------------------------------------------------------------------------------



 



     1.1 Performance of Deed of Trust. Trustor shall perform, observe and comply
and shall cause each subsidiary Guarantor to perform, observe and comply with
each and every provision hereof and of the other Loan Documents and shall
promptly pay, when payment shall become due, the principal with interest
thereon, the other Obligations and all other sums required to be paid by Trustor
hereunder and thereunder, as the case may be.
     1.2 General Representations, Covenants and Warranties. Trustor represents,
covenants and warrants that: (a) Trustor has good and marketable title to an
indefeasible fee estate in the Site, free and clear of all Liens except
Permitted Liens, and that it has the right to hold, occupy and enjoy its
interest in the Trust Estate, and has good right, full power and lawful
authority to subject the Trust Estate to the Lien of this Deed of Trust and
pledge the same as provided herein and Beneficiary may at all times peaceably
and quietly enter upon, hold, occupy and enjoy the entire Trust Estate in
accordance with the terms hereof; (b) neither Trustor nor any of its
Subsidiaries is Insolvent and no bankruptcy or insolvency proceedings are
pending or contemplated by or, to the best of Trustor’s knowledge, threatened
against Trustor nor any of its Subsidiaries; (c) all costs arising from
construction of any Improvements, the performance of any labor and the purchase
of all Tangible Collateral and the Improvements have been or shall be paid when
due (subject to the provisions of the Credit Agreement and this Deed of Trust);
(d) Trustor shall at all times conduct and operate the Trust Estate in a manner
so as not to lose, or permit any Guarantor to lose the right to conduct gaming
activities at the Project; (e) no material part of the Trust Estate has been
damaged, destroyed, condemned or abandoned, other than those portions of the
Trust Estate that have been the subject of condemnation proceedings that have
resulted in the conveyance of such portion of the Trust Estate to the Trustor;
(f) no part of the Trust Estate is the subject of condemnation proceedings and
Trustor has no knowledge of any contemplated or pending condemnation proceeding
with respect to any portion of the Trust Estate; and (g) Trustor acknowledges
and agrees that it presently uses, and has in the past used, certain trade or
fictitious names in connection with the operation of the business at the Trust
Estate, including the names “Palazzo Resort Hotel Casino” and “Palazzo” (all of
the foregoing, collectively, the “Enumerated Names”). For all purposes of this
Deed of Trust it shall be deemed that the term “Trustor” includes, in addition
to “Venetian Casino Resort, LLC”, all trade or fictitious names that Trustor (or
any successor or assign thereof) now or hereafter uses, or has in the past used
with respect to the Site, the Project or the Improvements without limitation,
with the same force and effect as if this Deed of Trust had been executed in all
such names (in addition to “Venetian Casino Resort, LLC”).
     1.3 [Intentionally Omitted].
     1.4 [Intentionally Omitted].
     1.5 [Intentionally Omitted].
     1.6 Compliance with Legal Requirements. Trustor shall promptly, fully, and
faithfully comply in all material respects with all Legal Requirements and shall
cause all portions of the Trust Estate and its use and occupancy to fully comply
in all material respects with Legal Requirements at all times, whether or not
such compliance requires work or remedial measures that are ordinary or
extraordinary, foreseen or unforeseen, structural or nonstructural, or that
interfere with the use or enjoyment of the Trust Estate, in each case to the
extent that

13



--------------------------------------------------------------------------------



 



noncompliance could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.
     1.7 Impositions. Except as otherwise permitted by Section 5.3 of the Credit
Agreement, (a) Trustor shall pay all Impositions as they become due and payable
and shall deliver to Beneficiary promptly upon Beneficiary’s request, evidence
satisfactory to Beneficiary that the Impositions have been paid or are not
delinquent; and (b) in the event of the passage of any law deducting from the
value of real property for the purposes of taxation any Lien thereon, or
changing in any way the taxation of deeds of trust or obligations secured
thereby for state or local purposes, or the manner of collecting such
Impositions or taxes and imposing an Imposition or tax, either directly or
indirectly, on this Deed of Trust or the other Loan Documents or LVSC Notes
Documents, Trustor shall pay all such Impositions and taxes and all payments
required with respect to Impositions and taxes pursuant to the terms of the
Cooperation Agreement (including, without limitation, Article VI thereof).
     1.8 Insurance.
     (a) Insurance Requirements and Proceeds.
     (i) Hazard Insurance. Trustor shall at its sole expense obtain for, deliver
to, assign and maintain for the benefit of Beneficiary, during the term of this
Deed of Trust, insurance policies insuring the Trust Estate and liability
insurance policies, all in accordance with the requirements of Section 5.5 of
the Credit Agreement, if applicable. Trustor shall promptly pay when due any
premiums on such insurance policies and on any renewals thereof and all payments
required with respect to the procurement of insurance pursuant to the terms of
the Cooperation Agreement (including, without limitation, Article VI thereof).
In the event of the foreclosure of this Deed of Trust or any other transfer of
title to the Trust Estate in extinguishment of the Obligations and other sums
secured hereby, all right, title and interest of Beneficiary in and to all
insurance policies and renewals thereof then in force shall pass to the
purchaser or grantee.
     (ii) Handling of Proceeds. All Proceeds from any insurance policies shall
be disbursed in accordance with Articles X and XI of the Cooperation Agreement
(or any relevant provision of any permitted future amendment thereof) or
otherwise in accordance with the provisions of Sections 2.14(b) and 5.5 of the
Credit Agreement, if applicable.
     (b) Compliance with Insurance Policies. Trustor shall not violate or permit
to be violated any of the conditions or provisions of any policy of insurance
required by the Credit Agreement, the Cooperation Agreement or this Deed of
Trust and Trustor shall so perform and satisfy the requirements of the companies
writing such policies that, at all times, companies of good standing shall be
willing to write and/or continue such insurance. Trustor further covenants to
promptly send to Beneficiary all notices relating to any violation of such
policies or otherwise affecting Trustor’s insurance coverage or ability to
obtain and maintain such insurance coverage.

14



--------------------------------------------------------------------------------



 



     1.9 Condemnation. Upon the occurrence and during the continuation of an
Event of Default, Beneficiary is hereby authorized, at its option, to commence,
appear in and prosecute in its own or Trustor’s name any action or proceeding
relating to any condemnation and, subject to Article XII of the Cooperation
Agreement, to settle or compromise any claim in connection therewith, and
Trustor hereby appoints Beneficiary as its attorney-in-fact to take any action
in Trustor’s name pursuant to Beneficiary’s rights hereunder. Immediately upon
obtaining knowledge of the institution of any proceedings for the condemnation
of the Trust Estate, or any portion thereof, Trustor shall notify the Trustee
and Beneficiary of the pendency of such proceedings. Trustor from time to time
shall execute and deliver to Beneficiary all instruments requested by it to
permit such participation; provided, however, that such instruments shall be
deemed as supplemental to the foregoing grant of permission to Trustee and
Beneficiary, and unless otherwise required, the foregoing permission shall,
without more, be deemed sufficient to permit Trustee and/or Beneficiary to
participate in such proceedings on behalf of Trustor. All such compensation
awards, damages, claims, rights of action and Proceeds, and any other payments
or relief, and the right thereto, whether paid to Beneficiary or Trustor, are
included in the Trust Estate. All such Proceeds paid directly to the Trustor
shall be applied in accordance with Article XII of the Cooperation Agreement and
Section 2.14(b) of the Credit Agreement. Trustor hereby waives any rights it may
have under NRS 37.115, as amended or recodified from time to time.
     1.10 Space Leases.
     (a) Trustor represents and warrants that:
     (i) Trustor has delivered to Beneficiary true, correct and complete copies
of all Space Leases, including all amendments and modifications, written or oral
existing as of the date hereof;
     (ii) Trustor has not executed or entered into any modifications or
amendments of the Space Leases, either orally or in writing, other than written
amendments that have been delivered or disclosed to Beneficiary in writing;
     (iii) except as set forth in Schedule 1.10, to Trustor’s knowledge, no
default now exists under any Space Lease on the part of Trustor or the tenant
thereunder;
     (iv) except as set forth in Schedule 1.10, to Trustor’s knowledge, no event
has occurred that, with the giving of notice or the passage of time or both,
would constitute such a default or would entitle Trustor or any other party
under such Space Lease to cancel the same or otherwise avoid its obligations;
     (v) Trustor has not accepted prepayments of installments of Rent under any
Space Leases, except for installment payments not in excess of one month’s Rent
and security deposits;
     (vi) except for Permitted Liens, Trustor has not executed any assignment or
pledge of any of Space Leases, the Rents, or of Trustor’s right, title and
interest in the same; and

15



--------------------------------------------------------------------------------



 



     (vii) this Deed of Trust does not constitute a violation or default under
any Space Lease, and is and shall at all times constitute a valid Lien on
Trustor’s interests in the Space Leases.
     (b) After an Event of Default, Trustor shall deliver to Beneficiary the
executed originals of all Space Leases.
     1.11 Authorization by Trustor.
     Trustor agrees that in the event the ownership of the Trust Estate or any
part thereof becomes vested in a person other than Trustor, Beneficiary may,
without notice to Trustor, deal in any way with such successor or successors in
interest with reference to this Deed of Trust and the Obligations hereby secured
without in any way vitiating or discharging Trustor’s or any guarantor’s,
surety’s or endorser’s liability hereunder or upon the obligations hereby
secured. No sale of the Trust Estate and no forbearance to any person with
respect to this Deed of Trust and no extension to any person of the time for
payment of the Obligations, and other sums hereby secured given by Beneficiary
shall operate to release, discharge, modify, change or affect the original
liability of Trustor, or such guarantor, surety or endorser either in whole or
in part.
     1.12 Security Agreement and Financing Statements. Trustor (as debtor)
hereby grants to Beneficiary (as creditor and secured party) a present and
future security interest in all Tangible Collateral, Intangible Collateral, FF&E
(subject to the provisions of Sections 6.1 and 6.2 of the Credit Agreement which
permit the granting of certain security interests in Specified FF&E to the
providers of Indebtedness which may be incurred under said Section), and
Improvements, in each case to the extent that the same constitutes a part of the
Trust Estate, all other personal property now or hereafter owned or leased by
Trustor or in which Trustor has or will have any interest, to the extent that
such property constitutes a part of the Trust Estate (whether or not such items
are stored on the Site, the Project, the Improvements or elsewhere), Proceeds of
the foregoing comprising a portion of the Trust Estate and all proceeds of
insurance policies and consideration awards arising therefrom and all proceeds,
products, substitutions, and accessions therefor and thereto, subject to
Beneficiary’s rights to treat such property as real property as herein provided
(collectively, the “Personal Property”). Trustor shall execute any and all
documents and writings, including without limitation financing statements
pursuant to the UCC, as may be necessary or prudent to preserve and maintain the
priority of the security interest granted hereby on property which may be deemed
subject to the foregoing security agreement or as Beneficiary may reasonably
request, and shall pay to Beneficiary on demand any reasonable expenses incurred
by Beneficiary in connection with the preparation, execution and filing of any
such documents. Trustor hereby authorizes and empowers Beneficiary to execute
and file, on Trustor’s behalf, all financing statements and refilings and
continuations thereof as advisable to create, preserve and protect said security
interest. This Deed of Trust constitutes both a real property deed of trust and
a “security agreement,” within the meaning of the UCC, and the Trust Estate
includes both real and personal property and all other rights and interests,
whether tangible or intangible in nature, of Trustor in the Trust Estate.
Trustor by executing and delivering this Deed of Trust has granted to
Beneficiary, as security of the Obligations, a security interest in the Trust
Estate.

16



--------------------------------------------------------------------------------



 



     (a) Fixture Filing. Without in any way limiting the generality of the
immediately preceding paragraph or of the definition of the Trust Estate, this
Deed of Trust constitutes a fixture filing under Section 9-502 of the UCC (NRS
104.9502(3)). For such purposes, (i) the “debtor” is each Trustor and their
respective addresses are the addresses given for each such Person in the initial
paragraph of this Deed of Trust; (ii) the “secured party” is Beneficiary, and
its address for the purpose of obtaining information is the address given for it
in the initial paragraph of this Deed of Trust; (iii) the real estate to which
the fixtures are or are to become attached is Trustor’s interest in the Site,
the Project and the Improvements; and (iv) the record owner of such real estate
or interests therein is Trustor.
     (b) Remedies. This Deed of Trust shall be deemed a security agreement as
defined in the UCC and the remedies for any violation of the covenants, terms
and conditions of the agreements herein contained shall include any or all of
(i) those prescribed herein, and (ii) those available under applicable Legal
Requirements, and (iii) those available under the UCC, all at Beneficiary’s sole
election. In addition, a photographic or other reproduction of this Deed of
Trust shall be sufficient as a financing statement for filing wherever filing
may be necessary to perfect or continue the security interest granted herein.
     (c) Derogation of Real Property. It is the intention of the parties that
the filing of a financing statement in the records normally having to do with
personal property shall never be construed as in anyway derogating from or
impairing the express declaration and intention of the parties hereto as
hereinabove stated that everything used in connection with the production of
Income from the Trust Estate and/or adapted for use therein and/or which is
described or reflected in this Deed of Trust is, and at all times and for all
purposes and in all proceedings both legal or equitable, shall be regarded as
part of the real property encumbered by this Deed of Trust irrespective of
whether (i) any such item is physically attached to the Improvements,
(ii) serial numbers are used for the better identification of certain equipment
items capable of being thus identified in a recital contained herein or in any
list filed with Beneficiary, or (iii) any such item is referred to or reflected
in any such financing statement so filed at any time. It is the intention of the
parties that the mention in any such financing statement of (1) rights in or to
the proceeds of any fire and/or hazard insurance policy, or (2) any award in
eminent domain proceedings for a taking or for loss of value, or (3) Trustor’s
interest as lessors in any present or future Space Lease or rights to Rents,
shall never be construed as in any way altering any of the rights of Beneficiary
as determined by this Deed of Trust or impugning the priority of Beneficiary’s
real property Lien granted hereby or by any other recorded document, but such
mention in the financing statement is declared to be for the protection of
Beneficiary in the event any court or judge shall at any time hold with respect
to the matters set forth in the foregoing clauses (1), (2) and (3) that notice
of Beneficiary’s priority of interest to be effective against a particular class
of Persons, including but not limited to, the federal government and any
subdivisions or entity of the federal government, must be filed in the UCC
records.
     (d) Priority; Permitted Financing of Tangible Collateral. All Personal
Property of any nature whatsoever which is subject to the provisions of this
security agreement shall be purchased or obtained by Trustor in its name and
free and clear of any Lien or encumbrance, except for Permitted Liens, for use
only in connection with the business and operation of the Project, and shall be
and at all times remain free and clear of any lease or similar arrangement,
chattel financing, installment sale agreement, security agreement and any
encumbrance of like

17



--------------------------------------------------------------------------------



 



kind, so that Beneficiary’s security interest shall attach to and vest in
Trustor for the benefit of Beneficiary, with the priority herein specified,
immediately upon the installation or use of the Personal Property at the Site,
the Project or the Improvements and Trustor warrants and represents that
Beneficiary’s security interest in the Personal Property is a validly attached
and binding security interest, properly perfected and prior to all other
security interests therein subject to Permitted Liens.
     (e) Preservation of Contractual Rights of Collateral. Trustor shall, to the
extent required to do so under the Credit Agreement, prior to delinquency,
default, or forfeiture, perform all obligations and satisfy all material
conditions required on its part to be satisfied to preserve its rights and
privileges under any contract, lease, license, permit, or other authorization
(i) under which it holds any Tangible Collateral or (ii) which constitutes part
of the Intangible Collateral, except where Trustor is contesting such
obligations in accordance with the Credit Agreement.
     (f) Removal of Collateral. Except as permitted herein or under the Credit
Agreement, none of the Tangible Collateral shall be removed from the Trust
Estate without Beneficiary’s prior written consent.
     (g) Change of Name. Trustor shall not change its corporate or business
name, or do business within the State under any name other than such name, or
any trade name(s) other than those as to which Trustor gives prior written
notice to Beneficiary of its intent to use such trade names, or any other
business names (if any) specified in the financing statements delivered to
Beneficiary for filing in connection with the execution hereof, without
providing Beneficiary with the additional financing statement(s) and any other
similar documents deemed reasonably necessary by Beneficiary to assure that its
security interest remains perfected and of undiminished priority in all such
Personal Property notwithstanding such name change.
     (h) Release of Liens. To the extent any property (including Specified FF&E)
is financed by any lender pursuant to an FF&E Facility or pursuant to
Section 6.1(f) or 6.1(j) of the Credit Agreement (or there is any refinancing of
such financing) and such financing or refinancing is secured by Liens permitted
under Section 6.2(n) of the Credit Agreement, the Trustee shall release the
Liens in favor of the Beneficiary on such property and in connection therewith
at the Trustor’s expense, execute and deliver to the Trustor such documents
(including, without limitation UCC-3 termination statements) as the Trustor may
reasonably request to evidence such termination.
     1.13 Assignment of Rents and Leases. The assignment of Rents and Leases set
out above in Granting Clause (G) shall constitute an absolute and present
assignment to Beneficiary, subject to the revocable license granted therein to
Trustor to collect the Rents, and shall be fully operative without any further
action on the part of any party, and specifically upon the occurrence of an
Event of Default such license shall be automatically revoked and Beneficiary
shall be entitled upon the occurrence of an Event of Default hereunder to all
Rents and to enter into the Site, the Project and the Improvements to collect
all such Rents until such time as such Event of Default is cured and such cure
is accepted by the Beneficiary; provided, however, that Beneficiary shall not be
obligated to take possession of the Trust Estate, or any portion thereof. The
absolute assignment contained in Granting Clause (G) shall not be deemed to
impose upon Beneficiary any of the obligations or duties of Trustor provided in
any such Space Lease

18



--------------------------------------------------------------------------------



 



(including, without limitation, any liability under the covenant of quiet
enjoyment contained in any Space Lease in the event that any lessee shall have
been joined as a party defendant in any action to foreclose this Deed of Trust
and shall have been barred and foreclosed thereby of all right, title and
interest and equity of redemption in the Trust Estate or any part thereof).
     1.14 [Intentionally Omitted].
     1.15 Beneficiary’s Cure of Trustor’s Default. If Trustor defaults hereunder
in the payment of any tax, assessment, Lien, encumbrance or other Imposition, in
its obligation to furnish insurance hereunder, or in the performance or
observance of any other covenant, condition or term of this Deed of Trust or the
Cooperation Agreement, Beneficiary may, but is not obligated to, to preserve its
interest in the Trust Estate, perform or observe the same, but only upon not
less than five Business Days’ notice to Trustor and all payments made (whether
such payments are regular or accelerated payments) and reasonable costs and
expenses incurred or paid by Beneficiary in connection therewith shall become
due and payable immediately. The amounts so incurred or paid by Beneficiary,
together with interest thereon at the Default Rate from the date incurred until
paid by Trustor, shall be added to the Obligations and secured by the Lien of
this Deed of Trust. Beneficiary is hereby empowered to enter and to authorize
others to enter upon the Site, the Project or the Improvements or any part
thereof for the purpose of performing or observing any such defaulted covenant,
condition or term, without thereby becoming liable to Trustor or any Person in
possession holding under Trustor. No exercise of any rights under this
Section 1.15 by Beneficiary shall cure or waive any Event of Default or notice
of default hereunder or invalidate any act done pursuant hereto or to any such
notice, but shall be cumulative of all other rights and remedies.
     1.16 Use of Land. Trustor covenants that the Trust Estate shall be used and
operated in a manner reasonably consistent with (i) the description of the
Project in the Cooperation Agreement and (ii) Section 5.4 of the Credit
Agreement.
     1.17 Affiliates and Guarantors.
     (a) Subject to Trust Deed. Subject to compliance with requirements of
applicable Nevada Gaming Laws, Trustor shall cause all of its Affiliates and
Subsidiaries in any way involved with the operation of all or a portion of the
Trust Estate to observe the covenants and conditions of this Deed of Trust to
the extent necessary to give the full intended effect to such covenants and
conditions and to protect and preserve the security of Beneficiary hereunder.
Trustor shall, at Beneficiary’s request, cause any such Affiliate or Guarantor
to execute and deliver to Beneficiary or Trustee such further instruments or
documents as Beneficiary may reasonably deem necessary to effectuate the terms
of this Section 1.17(a).
     (b) Restriction on Use of Subsidiary or Affiliate. Except as permitted
under the Credit Agreement or the Loan Documents, Trustor shall not use any
Affiliate or Subsidiary in the operation of the Trust Estate, the Project or the
Easements if such use would in any way impair the security for the Obligations
or cause a breach of any covenant of this Deed of Trust, the Credit Agreement or
any other Loan Documents.
     1.18 [Intentionally Omitted].

19



--------------------------------------------------------------------------------



 



ARTICLE TWO
CORPORATE LOAN PROVISIONS
     2.1 Interaction with Credit Agreement.
     (a) Incorporation by Reference. All terms, covenants, conditions,
provisions and requirements of the Credit Agreement are incorporated by
reference in this Deed of Trust.
     (b) Conflicts. In the event of any conflict or inconsistency between the
provisions of this Deed of Trust and those of the Credit Agreement, the
provisions of the Credit Agreement shall govern.
     2.2 Other Collateral. This Deed of Trust is one of a number of Collateral
Documents to secure the Obligations delivered by or on behalf of Trustor
pursuant to the Credit Agreement, the other Loan Documents, the LVSC Notes
Indenture and the LVSC Notes Documents and securing the Obligations secured
hereunder. All potential junior Lien claimants are placed on notice that, under
any of the Loan Documents or the LVSC Notes Documents and any other documents
granting a security interest to the Beneficiary or otherwise (such as by
separate future unrecorded agreement between Trustor and Beneficiary), other
collateral for the Obligations secured hereunder (i.e., collateral other than
the Trust Estate) may, under certain circumstances, be released without a
corresponding reduction in the total principal amount secured by this Deed of
Trust. Such a release would decrease the amount of collateral securing the
Obligations, thereby increasing the burden on the remaining Trust Estate created
and continued by this Deed of Trust. No such release shall impair the priority
of the Lien of this Deed of Trust. By accepting its interest in the Trust
Estate, each and every junior Lien claimant shall be deemed to have acknowledged
the possibility of, and consented to, any such release. Nothing in this
paragraph shall impose any obligation upon Beneficiary.
ARTICLE THREE
DEFAULTS
     3.1 Event of Default. The term “Event of Default,” wherever used in this
Deed of Trust, shall mean any one or more of the events of default listed in
Section 8 of the Credit Agreement (whether any such event shall be voluntary or
involuntary or come about or be effected by operation of law or pursuant to or
in compliance with any judgment, decree or order of any court or any order, rule
or regulation of any administrative or governmental body) and it shall be an
Event of Default under this Deed of Trust if Trustor or any other “borrower” (as
defined in NRS 106.310) who may send a notice pursuant to NRS 106.380(1) with
respect to this Deed of Trust (i) delivers, sends or otherwise gives to
Beneficiary (A) any notice of an election to terminate the operation of this
Deed of Trust as security for any indebtedness secured by this instrument,
including, without limitation, any obligation to repay any “future advance” (as
defined in NRS 106.320) or “principal” (as defined in NRS 106.345), or (B) any
other notice pursuant to NRS 106.380(1); (ii) records a statement pursuant to
NRS 106.380(3); or (iii) causes this Deed of Trust, any indebtedness secured by
this instrument or Beneficiary to be subject to NRS 106.380(2), 106.380(3), or
106.400.

20



--------------------------------------------------------------------------------



 



ARTICLE FOUR
REMEDIES
     4.1 Acceleration of Maturity. If an Event of Default occurs, the Bank Agent
may (except that such acceleration shall be automatic if the Event of Default is
caused by a Trustor’s Bankruptcy) declare all Bank Secured Obligations to be
immediately due and payable, and upon such declaration such principal and
interest and other sums constituting Bank Secured Obligations shall immediately
become due and payable without demand, presentment, notice or other requirements
of any kind (all of which Trustor waives) notwithstanding anything in this Deed
of Trust or any Loan Document or applicable law to the contrary.
     4.2 Protective Advances. If Trustor fails to make any payment or perform
any Obligation or any other obligation under the other Operative Documents or
the Resort Complex Operative Documents, then without thereby limiting
Beneficiary’s other rights or remedies, waiving or releasing any of Trustor’s
obligations, or imposing any obligation on Beneficiary, Beneficiary may either
advance any amount owing or perform any or all actions that Beneficiary
considers necessary or appropriate to cure such default; provided, that, unless
an Event of Default shall have occurred and be continuing, Beneficiary shall
have delivered notice thereof to Trustor and Trustor shall have failed to make
such payment or perform such obligation within five (5) Business Days of
receiving such notice. All such advances shall constitute “Protective Advances.”
No sums advanced or performance rendered by Beneficiary shall cure, or be deemed
a waiver of any Event of Default.
     4.3 Institution of Equity Proceedings. If an Event of Default occurs,
Beneficiary may institute an action, suit or proceeding in equity for specific
performance of this Deed of Trust or the Loan Documents or LVSC Notes Documents,
all of which shall be specifically enforceable by injunction or other equitable
remedy. Trustor waives any defense based on laches or any applicable statute of
limitations.
     4.4 Beneficiary’s Power of Enforcement.
     (a) If an Event of Default occurs, Beneficiary shall be entitled, at its
option and in its sole and absolute discretion, to prepare and record on its own
behalf, or to deliver to Trustee for recording, if appropriate, written
declaration of default and demand for sale and written Notice of Default and
Election to Sell (NRS 107.080) (or other statutory notice) to cause the Trust
Estate to be sold to satisfy the obligations hereof, and in the case of delivery
to Trustee, Trustee shall cause said notice to be filed for record.
     (b) After the lapse of such time as may then be required by law following
the recordation of said Notice of Breach and Election to Sell, and notice of
sale having been given as then required by law, including compliance with all
applicable Nevada Gaming Laws, Trustee without demand on Trustor, shall sell the
Trust Estate or any portion thereof at the time and place fixed by it in said
notice, either as a whole or in separate parcels, and in such order as it may
determine, at public auction to the highest bidder, of cash in lawful money of
the United States payable at the time of sale. Trustee may, for any cause it
deems expedient, postpone the sale of all or any portion of said property until
it shall be completed and, in every case, notice of

21



--------------------------------------------------------------------------------



 



postponement shall be given by public announcement thereof at the time and place
last appointed for the sale and from time to time thereafter Trustee may
postpone such sale by public announcement at the time fixed by the preceding
postponement. Trustee shall execute and deliver to the purchaser its Deed, Bill
of Sale, or other instrument conveying said property so sold, but without any
covenant or warranty, express or implied. The recitals in such instrument of
conveyance of any matters or facts shall be conclusive proof of the truthfulness
thereof. Any Person, including Beneficiary, may bid at the sale.
     (c) After deducting all costs, fees and expenses of Trustee and of this
Deed of Trust, including, without limitation, costs of evidence of title and
reasonable attorneys’ fees of Trustee or Beneficiary in connection with a sale,
Trustee shall apply the proceeds of such sale to payment of all sums expended
under the terms hereof not then repaid, with accrued interest at the Default
Rate to the payment of all other sums then secured hereby and the remainder, if
any, to the Person or Persons legally entitled thereto as provided in NRS
40.462.
     (d) Subject to compliance with applicable Nevada Gaming Laws, if any Event
of Default occurs, Beneficiary may, either with or without entry or taking
possession of the Trust Estate, and without regard to whether or not the
Obligations and other sums secured hereby shall be due and without prejudice to
the right of Beneficiary thereafter to bring an action or proceeding to
foreclose or any other action for any default existing at the time such earlier
action was commenced, proceed by any appropriate action or proceeding: (1) to
enforce payment of the Obligations, to the extent permitted by law, or the
performance of any term hereof or any other right; (2) to foreclose this Deed of
Trust in any manner provided by law for the foreclosure of mortgages or deeds of
trust on real property and to sell, as an entirety or in separate lots or
parcels, the Trust Estate or any portion thereof pursuant to applicable Legal
Requirements or under the judgment or decree of a court or courts of competent
jurisdiction, and Beneficiary shall be entitled to recover in any such
proceeding all costs and expenses incident thereto, including reasonable
attorneys’ fees in such amount as shall be awarded by the court; and (3) to
pursue any other remedy available to it (whether under the Loan Documents, the
LVSC Notes Documents or otherwise). In addition, subject to compliance with
applicable Nevada Gaming Laws, if any Event of Default occurs, the Bank Agent
may exercise any rights and remedies available to it under the Loan Documents.
Beneficiary shall take action either by such proceedings or by the exercise of
its powers with respect to entry or taking possession, or both, as Beneficiary
may determine.
     (e) The remedies described in this Section 4.4 may be exercised with
respect to all or any portion of the Personal Property, either simultaneously
with the sale of any real property encumbered hereby or independent thereof.
Beneficiary shall at any time be permitted to proceed with respect to all or any
portion of the Personal Property in any manner permitted by the UCC. Trustor
agrees that Beneficiary’s inclusion of all or any portion of the Personal
Property (and all personal property that is subject to a security interest in
favor, or for the benefit, of Beneficiary) in a sale or other remedy exercised
with respect to the real property encumbered hereby, as permitted by the UCC, is
a commercially reasonable disposition of such property.

22



--------------------------------------------------------------------------------



 



     4.5 Beneficiary’s Right to Enter and Take Possession, Operate and Apply
Income.
     (a) Subject to compliance with applicable Nevada Gaming Laws, if an Event
of Default occurs, (i) Trustor, upon demand of Beneficiary, shall forthwith
surrender to Beneficiary the actual possession and, if and to the extent
permitted by law, Beneficiary itself, or by such officers or agents as it may
appoint, may enter and take possession of all the Trust Estate including the
Personal Property, without liability for trespass, damages or otherwise, and may
exclude Trustor and its agents and employees wholly therefrom and may have joint
access with Trustor to the books, papers and accounts of Trustor; and
(ii) Trustor shall pay monthly in advance to Beneficiary on Beneficiary’s entry
into possession, or to any receiver appointed to collect the Rents, all Rents
then due and payable.
     (b) If Trustor shall for any reason fail to surrender or deliver the Trust
Estate, the Personal Property or any part thereof after Beneficiary’s demand,
Beneficiary may obtain a judgment or decree conferring on Beneficiary or Trustee
the right to immediate possession or requiring Trustor to deliver immediate
possession of all or part of such property to Beneficiary or Trustee and Trustor
hereby specifically consents to the entry of such judgment or decree. Trustor
shall pay to Beneficiary or Trustee, upon demand, all reasonable costs and
expenses of obtaining such judgment or decree and reasonable compensation to
Beneficiary or Trustee, their attorneys and agents, and all such costs, expenses
and compensation shall, until paid, be secured by the Lien of this Deed of
Trust.
     (c) Subject to compliance with applicable Nevada Gaming Laws, upon every
such entering upon or taking of possession, Beneficiary or Trustee may hold,
store, use, operate, manage and control the Trust Estate and conduct the
business thereof, and, from time to time in its sole and absolute discretion and
without being under any duty to so act:
     (i) make all necessary and proper maintenance, repairs, renewals,
replacements, additions, betterments and improvements thereto and thereon and
purchase or otherwise acquire additional fixtures, personalty and other
property;
     (ii) insure or keep the Trust Estate insured;
     (iii) manage and operate the Trust Estate and exercise all the rights and
powers of Trustor in their name or otherwise with respect to the same;
     (iv) enter into agreements with others to exercise the powers herein
granted Beneficiary or Trustee, all as Beneficiary or Trustee from time to time
may determine; and, subject to the absolute assignment of the Rents and Leases
to Beneficiary, Beneficiary or Trustee may collect and receive all the Rents,
including those past due as well as those accruing thereafter; and shall apply
the monies so received by Beneficiary or Trustee in such priority as Beneficiary
may determine to (1) the payment of interest and principal due and payable on
the Obligations, (2) the deposits for Impositions and insurance premiums due,
(3) the cost of insurance, Impositions and other proper charges upon the Trust
Estate or any part thereof; (4) the compensation, expenses and disbursements of
the agents, attorneys and other representatives of Beneficiary or

23



--------------------------------------------------------------------------------



 



Trustee; and (5) any other charges or costs required to be paid by Trustor under
the terms hereof; and
     (v) rent or sublet the Trust Estate or any portion thereof for any purpose
permitted by this Deed of Trust.
     Beneficiary or Trustee shall surrender possession of the Trust Estate and
the Personal Property to Trustor only when all that is due upon such interest
and principal, Imposition and insurance deposits, and all amounts under any of
the terms of the Credit Agreement, the LVSC Notes Indenture or this Deed of
Trust, shall have been paid and other Obligations performed. The same right of
taking possession, however, shall exist if any subsequent Event of Default shall
occur and be continuing.
     4.6 Leases. Beneficiary is authorized to foreclose this Deed of Trust
subject to the rights of any tenants of the Trust Estate, and the failure to
make any such tenants parties defendant to any such foreclosure proceedings and
to foreclose their rights shall not be, nor be asserted by Trustor to be, a
defense to any proceedings instituted by Beneficiary to collect the sums secured
hereby or to collect any deficiency remaining unpaid after the foreclosure sale
of the Trust Estate, or any portion thereof. Unless otherwise agreed by
Beneficiary in writing, all Space Leases executed subsequent to the date hereof,
or any part thereof, shall be subordinate and inferior to the Lien of this Deed
of Trust; provided, however, from time to time Beneficiary may execute and
record among the land records of the jurisdiction where this Deed of Trust is
recorded, subordination statements with respect to such of said Space Leases as
Beneficiary may designate in its sole discretion, whereby the Space Leases so
designated by Beneficiary shall be made superior to the Lien of this Deed of
Trust for the term set forth in such subordination statement. From and after the
recordation of such subordination statements, and for the respective periods as
may be set forth therein, the Space Leases therein referred to shall be superior
to the Lien of this Deed of Trust and shall not be affected by any foreclosure
hereof. All such Space Leases entered into after the date hereof shall contain a
provision to the effect that the Trustor and Space Lessee recognize the right of
Beneficiary to elect and to effect such subordination of this Deed of Trust and
consents thereto. Beneficiary acknowledges and agrees that the Lien of this Deed
of Trust is subject and subordinate to the HVAC Ground Lease and the Cooperation
Agreement.
     4.7 Purchase by Beneficiary. Upon any foreclosure sale (whether judicial or
nonjudicial), Beneficiary may bid for and purchase the property subject to such
sale and, upon compliance with the terms of sale, may hold, retain and possess
and dispose of such property in its own absolute right without further
accountability.
     4.8 Waiver of Appraisement, Valuation, Stay, Extension and Redemption Laws.
Trustor agrees to the full extent permitted by Legal Requirements that if an
Event of Default occurs, neither Trustor nor anyone claiming through or under it
shall or will set up, claim or seek to take advantage of any appraisement,
valuation, stay, extension or redemption laws now or hereafter in force, in
order to prevent or hinder the enforcement or foreclosure of this Deed of Trust
or the absolute sale of the Trust Estate or any portion thereof or the final and
absolute putting into possession thereof, immediately after such sale, of the
purchasers thereof, and Trustor for itself and all who may at any time claim
through or under it, hereby waives, to the full extent that it

24



--------------------------------------------------------------------------------



 



may lawfully so do, the benefit of all such Legal Requirements, and any and all
right to have the assets comprising the Trust Estate marshalled upon any
foreclosure of the Lien hereof and agrees that Trustee or any court having
jurisdiction to foreclose such Lien may sell the Trust Estate in part or as an
entirety.
     4.9 Receiver. If an Event of Default occurs, Beneficiary, to the extent
permitted by law and subject to compliance with all applicable Nevada Gaming
Laws, and without regard to the value, adequacy or occupancy of the security for
the Obligations and other sums secured hereby, shall be entitled as a matter of
right if it so elects to the appointment of a receiver to enter upon and take
possession of the Trust Estate and to collect all Rents and apply the same as
the court may direct, and such receiver may be appointed by any court of
competent jurisdiction upon application by Beneficiary. Beneficiary may have a
receiver appointed without notice to Trustor or any third party, and Beneficiary
may waive any requirement that the receiver post a bond. Beneficiary shall have
the power to designate and select the Person who shall serve as the receiver and
to negotiate all terms and conditions under which such receiver shall serve. Any
receiver appointed on Beneficiary’s behalf may be an Affiliate of Beneficiary.
The expenses, including receiver’s fees, attorneys’ fees, costs and agent’s
compensation, incurred pursuant to the powers herein contained shall be secured
by this Deed of Trust. The right to enter and take possession of and to manage
and operate the Trust Estate and to collect all Rents, whether by a receiver or
otherwise, shall be cumulative to any other right or remedy available to
Beneficiary under this Deed of Trust, the Credit Agreement or otherwise
available to Beneficiary and may be exercised concurrently therewith or
independently thereof. Beneficiary shall be liable to account only for such
Rents (including, without limitation, security deposits) actually received by
Beneficiary, whether received pursuant to this Section 4.9 or any other
provision hereof. Notwithstanding the appointment of any receiver or other
custodian, Beneficiary shall be entitled as pledgee to the possession and
control of any cash, deposits, or instruments at the time held by, or payable or
deliverable under the terms of this Deed of Trust to, Beneficiary.
     4.10 Suits to Protect the Trust Estate. Beneficiary shall have the power
and authority to institute and maintain any suits and proceedings as
Beneficiary, in its sole and absolute discretion, may deem advisable (a) to
prevent any impairment of the Trust Estate by any acts which may be unlawful or
in violation of this Deed of Trust, (b) to preserve or protect its interest in
the Trust Estate, or (c) to restrain the enforcement of or compliance with any
Legal Requirement that may be unconstitutional or otherwise invalid, if the
enforcement of or compliance with such enactment, rule or order might impair the
security hereunder or be prejudicial to Beneficiary’s interest.
     4.11 Proofs of Claim. In the case of any receivership, Insolvency,
Bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceedings affecting Trustor, or, to the extent the same would result
in an Event of Default hereunder, any Subsidiary, or any guarantor, co-maker or
endorser of any of Trustor’s obligations, its creditors or its property,
Beneficiary, to the extent permitted by law, shall be entitled to file such
proofs of claim or other documents as it may deem to be necessary or advisable
in order to have its claims allowed in such proceedings for the entire amount of
the Obligations, at the date of the institution of such proceedings, and for any
additional amounts which may become due and payable by Trustor after such date.

25



--------------------------------------------------------------------------------



 



     4.12 Trustor to Pay the Obligations on Any Default in Payment; Application
of Monies by Beneficiary.
     (a) In case of a foreclosure sale of all or any part of the Trust Estate
and of the application of the proceeds of sale to the payment of the sums
secured hereby, Beneficiary shall be entitled to enforce payment from Trustor of
any additional amounts then remaining due and unpaid and to recover judgment
against Trustor for any portion thereof remaining unpaid, with interest at the
Default Rate in accordance with Section 4.19 hereof.
     (b) Trustor hereby agrees to the extent permitted by law, that no recovery
of any such judgment by Beneficiary or other action by Beneficiary and no
attachment or levy of any execution upon any of the Trust Estate or any other
property shall in any way affect the Lien and security interest of this Deed of
Trust upon the Trust Estate or any part thereof or any Lien, rights, powers or
remedies of Beneficiary hereunder, but such Lien, rights, powers and remedies
shall continue unimpaired as before.
     4.13 Delay or Omission; No Waiver. No delay or omission of Beneficiary to
exercise any right, power or remedy upon any Event of Default shall exhaust or
impair any such right, power or remedy or shall be construed to waive any such
Event of Default or to constitute acquiescence therein. Every right, power and
remedy given to Beneficiary whether contained herein or in the Credit Agreement
or otherwise available to Beneficiary may be exercised from time to time and as
often as may be deemed expedient by Beneficiary.
     4.14 No Waiver of One Default to Affect Another. No waiver of any Event of
Default hereunder shall extend to or affect any subsequent or any other Event of
Default then existing, or impair any rights, powers or remedies consequent
thereon. If Beneficiary (a) grants forbearance or an extension of time for the
payment of any sums secured hereby; (b) takes other or additional security for
the payment thereof; (c) waives or does not exercise any right granted in this
Deed of Trust or any other Loan Document or LVSC Notes Document; (d) releases
any part of the Trust Estate from the Lien or security interest of this Deed of
Trust or any other instrument securing the Obligations; (e) consents to the
filing of any map, plat or replat of the Site (to the extent such consent is
required); (f) consents to the granting of any easement on the Site, the Project
or the Improvements (to the extent such consent is required); or (g) makes or
consents to any agreement changing the terms of this Deed of Trust or any other
Loan Document or LVSC Notes Document for the benefit of Beneficiary
subordinating the Lien or any charge hereof, no such act or omission shall
release, discharge, modify, change or affect the original liability under this
Deed of Trust or any other Loan Document or LVSC Notes Document for the benefit
of Beneficiary or otherwise of Trustor, or any subsequent purchaser of the Trust
Estate or any part thereof or any maker, co-signer, surety or guarantor. No such
act or omission shall preclude Beneficiary from exercising any right, power or
privilege herein granted or intended to be granted in case of any Event of
Default then existing or of any subsequent Event of Default, nor, except as
otherwise expressly provided in an instrument or instruments executed by
Beneficiary, shall the Lien or security interest of this Deed of Trust be
altered thereby, except to the extent expressly provided in any releases, maps,
easements or subordinations described in clause (d), (e), (f) or (g) above of
this Section 4.14. In the event of the sale or transfer by operation of law or
otherwise of all or any part of the Trust Estate, Beneficiary, without notice to
any Person is hereby authorized and empowered to deal with any such vendee or
transferee with reference to

26



--------------------------------------------------------------------------------



 



the Trust Estate or the Obligations secured hereby, or with reference to any of
the terms or conditions hereof, as fully and to the same extent as it might deal
with the original parties hereto and without in any way releasing or discharging
any of the liabilities or undertakings hereunder, or waiving its right to
declare such sale or transfer an Event of Default as provided herein.
Notwithstanding anything to the contrary contained in this Deed of Trust or the
other Loan Documents or LVSC Notes Documents, (i) in the case of any
non-monetary Event of Default, Beneficiary may continue to accept payments due
hereunder without thereby waiving the existence of such or any other Event of
Default and (ii) in the case of any monetary Event of Default, Beneficiary may
accept partial payments of any sums due hereunder without thereby waiving the
existence of such Event of Default if the partial payment is not sufficient to
completely cure such Event of Default.
     4.15 Discontinuance of Proceedings; Position of Parties Restored. If
Beneficiary shall have proceeded to enforce any right or remedy under this Deed
of Trust by foreclosure, entry of judgment or otherwise and such proceedings
shall have been discontinued or abandoned for any reason, or such proceedings
shall have resulted in a final determination adverse to Beneficiary, then and in
every such case Trustor and Beneficiary shall be restored to their former
positions and rights hereunder, and all rights, powers and remedies of
Beneficiary shall continue as if no such proceedings had occurred or had been
taken.
     4.16 Remedies Cumulative. No right, power or remedy, including without
limitation remedies with respect to any security for the Obligations, conferred
upon or reserved to Beneficiary by this Deed of Trust or any other Loan Document
or LVSC Notes Document is exclusive of any other right, power or remedy, but
each and every such right, power and remedy shall be cumulative and concurrent
and shall be in addition to any other right, power and remedy given hereunder or
under any Loan Document, now or hereafter existing at law, in equity or by
statute, and Beneficiary shall be entitled to resort to such rights, powers,
remedies or security as Beneficiary shall in its sole and absolute discretion
deem advisable.
     4.17 Interest After Event of Default. If an Event of Default shall have
occurred and is continuing, outstanding and unpaid Obligations under the Loan
Documents shall, at Beneficiary’s option, bear interest at the Default Rate
until such Event of Default has been cured. Trustor’s obligation to pay such
interest shall be secured by this Deed of Trust and the other Collateral
Documents.
     4.18 Foreclosure; Expenses of Litigation. If Trustee forecloses, reasonable
attorneys’ fees for services in the supervision of said foreclosure proceeding
shall be allowed to the Trustee and Beneficiary as part of the foreclosure
costs. In the event of foreclosure of the Lien hereof, there shall be allowed
and included as additional Obligations all reasonable expenditures and expenses
which may be paid or incurred by or on behalf of Beneficiary for attorneys’
fees, appraiser’s fees, outlays for documentary and expert evidence,
stenographers’ charges, publication costs, and costs (which may be estimated as
to items to be expended after foreclosure sale or entry of the decree) of
procuring all such abstracts of title, title searches and examinations, title
insurance policies and guarantees, and similar data and assurances with respect
to title as Beneficiary may deem reasonably advisable either to prosecute such
suit or to evidence to a bidder at any sale which may be had pursuant to such
decree the true condition of the title to or the value of the Trust Estate or
any portion thereof. All expenditures and expenses

27



--------------------------------------------------------------------------------



 



of the nature in this Section 4.18 mentioned, and such expenses and fees as may
be incurred if the protection of the Trust Estate and the maintenance of the
Lien and security interest of this Deed of Trust, including the fees of any
attorney employed by Beneficiary in any litigation or proceeding affecting this
Deed of Trust or any Loan Document, the Trust Estate or any portion thereof,
including, without limitation, civil, probate, appellate and bankruptcy
proceedings, or in preparation for the commencement or defense of any proceeding
or threatened suit or proceeding, shall be immediately due and payable by
Trustor, with interest thereon at the Default Rate, and shall be secured by this
Deed of Trust and the other Collateral Documents. Trustee waives its right to
any statutory fee in connection with any judicial or nonjudicial foreclosure of
the Lien hereof and agrees to accept a reasonable fee for such services.
     4.19 Deficiency Judgments. If after foreclosure of this Deed of Trust or
Trustee’s sale hereunder, there shall remain any deficiency with respect to any
amounts payable hereunder or any amounts secured hereby, and Beneficiary shall
institute any proceedings to recover such deficiency or deficiencies, all such
amounts shall continue to bear interest at the Default Rate. Trustor waives any
defense to Beneficiary’s recovery against Trustor of any deficiency after any
foreclosure sale of the Trust Estate. Trustor expressly waives any defense or
benefits that may be derived from any statute granting Trustor any defense to
any such recovery by Beneficiary. In addition, Beneficiary and Trustee shall be
entitled to recovery of all of their reasonable costs and expenditures
(including without limitation any court imposed costs) in connection with such
proceedings, including their reasonable attorneys’ fees, appraisal fees and the
other costs, fees and expenditures referred to in Section 4.18 above. This
provision shall survive any foreclosure or sale of the Trust Estate, any portion
thereof and/or the extinguishment of the Lien hereof.
     4.20 Waiver of July Trial. Beneficiary and Trustor each waive any right to
have a jury participate in resolving any dispute whether sounding in contract,
tort or otherwise arising out of, connected with, related to or incidental to
the relationship established between them in connection with this Deed of Trust
or any other Loan Document or LVSC Notes Document. Any such disputes shall be
resolved in a bench trial without a jury.
     4.21 Exculpation of Beneficiary. The acceptance by Beneficiary of the
assignment contained herein with all of the rights, powers, privileges and
authority created hereby shall not, prior to entry upon and taking possession of
the Trust Estate by Beneficiary, be deemed or construed to make Beneficiary a
“mortgagee in possession”; nor thereafter or at any time or in any event
obligate Beneficiary to appear in or defend any action or proceeding relating to
the Space Leases, the Rents or the Trust Estate, or to take any action hereunder
or to expend any money or incur any expenses or perform or discharge any
obligation, duty or liability under any Space Lease or to assume any obligation
or responsibility for any security deposits or other deposits except to the
extent such deposits are actually received by Beneficiary, nor shall
Beneficiary, prior to such entry and taking, be liable in any way for any injury
or damage to person or property sustained by any Person in or about the Trust
Estate.
     4.22 Collateral Agent.
     (a) By their acceptance of the benefits and Liens granted under this Deed
of Trust, (i) the LVSC Notes Indenture Trustee is hereby deemed to have
appointed the Collateral Agent to act on behalf of the holders of the LVSC Notes
as their agent hereunder for purposes of the grant of

28



--------------------------------------------------------------------------------



 



the Liens provided hereunder securing the LVSC Notes Secured Obligations in
accordance with Section 8 of the Security Agreement, and (ii) the holders of the
LVSC Notes are hereby deemed to consent to such appointment.
     (b) The Collateral Agent has been appointed to act as Beneficiary hereunder
by, and shall, subject to the next sentence, act on behalf of the Lenders and
the holders of the LVSC Notes. The Collateral Agent shall be obligated, and
shall have the right hereunder, to make demands, to give notices, to exercise or
refrain from exercising any rights, and to take or refrain from taking any
action, solely in accordance with this Deed of Trust; provided that the
Collateral Agent shall only exercise, or refrain from exercising, any remedies
hereunder in accordance with the instructions of the Bank Agent. In furtherance
of the foregoing, by its acceptance of the benefits hereof, each Lender and
holder of the LVSC Notes agrees that it shall have no right individually to
enforce this Deed of Trust, it being understood and agreed by such that all
rights and remedies hereunder may be exercised solely by the Collateral Agent in
accordance with the terms of this Section 4.22.
ARTICLE FIVE
RIGHTS AND RESPONSIBILITIES OF TRUSTEE;
OTHER PROVISIONS RELATING TO TRUSTEE
     Notwithstanding anything to the contrary in this Deed of Trust, Trustor and
Beneficiary agree as follows.
     5.1 Exercise of Remedies by Trustee. To the extent that this Deed of Trust
or applicable law, including all applicable Nevada Gaming Laws, authorizes or
empowers, or does not require approval for, Beneficiary to exercise any remedies
set forth in Article 4 hereof or otherwise, or perform any acts in connection
therewith, Trustee (but not to the exclusion of Beneficiary unless so required
under the law of the State) shall have the power to exercise any or all such
remedies, and to perform any acts provided for in this Deed of Trust in
connection therewith, all for the benefit of Beneficiary and on Beneficiary’s
behalf in accordance with applicable law of the State. In connection therewith,
Trustee: (a) shall not exercise, or waive the exercise of, any Beneficiary’s
remedies (other than any rights of Trustee to any indemnity or reimbursement),
except at Beneficiary’s request, and (b) shall exercise, or waive the exercise
of, any or all of Beneficiary’s remedies at Beneficiary’s request, and in
accordance with Beneficiary’s directions as to the manner of such exercise or
waiver. Trustee may, however, decline to follow Beneficiary’s request or
direction if Trustee shall be advised by counsel that the action or proceeding,
or manner thereof, so directed may not lawfully be taken or waived.
     5.2 Rights and Privileges of Trustee. To the extent that this Deed of Trust
requires Trustor to indemnify Beneficiary or reimburse Beneficiary for any
expenditures Beneficiary may incur, Trustee shall be entitled to the same
indemnity and the same rights to reimbursement of expenses as Beneficiary,
subject to such limitations and conditions as would apply in the case of
Beneficiary. To the extent that this Deed of Trust negates or limits
Beneficiary’s liability as to any matter, Trustee shall be entitled to the same
negation or limitation of liability. To the extent that Trustor, pursuant to
this Deed of Trust, appoints Beneficiary as Trustor’s attorney in fact for

29



--------------------------------------------------------------------------------



 



any purpose, Beneficiary or (when so instructed by Beneficiary) Trustee shall be
entitled to act on Trustor’s behalf without joinder or confirmation by the
other.
     5.3 Resignation or Replacement of Trustee. Trustee may resign by an
instrument in writing addressed to Beneficiary, and Trustee may be removed at
any time with or without cause (i.e., in Beneficiary’s sole and absolute
discretion) by an instrument in writing executed by Beneficiary. In case of the
death, resignation, removal or disqualification of Trustee or if for any reason
Beneficiary shall deem it desirable to appoint a substitute, successor or
replacement Trustee to act instead of Trustee originally named (or in place of
any substitute, successor or replacement Trustee), then Beneficiary shall have
the right and is hereby authorized and empowered to appoint a successor,
substitute or replacement Trustee, without any formality other than appointment
and designation in writing executed by Beneficiary, which instrument shall be
recorded if required by the law of the State. The laws of the State (including,
without limitation, the Nevada Gaming Laws) shall govern the qualification of
any Trustee. The authority conferred upon Trustee by this Deed of Trust shall
automatically extend to any and all other successor, substitute and replacement
Trustee(s) successively until the obligations secured hereunder have been paid
in full or the Trust Estate has been sold hereunder or released in accordance
with the provisions of the Loan Documents to which the Beneficiary is a party or
which grants a security for the benefit of the Beneficiary. Beneficiary’s
written appointment and designation of any Trustee shall be full evidence of
Beneficiary’s right and authority to make the same and of all facts therein
recited. No confirmation, authorization, approval or other action by Trustor
shall be required in connection with any resignation or other replacement of
Trustee.
     5.4 Authority of Beneficiary. If Beneficiary is a banking corporation,
state banking corporation or a national banking association and the instrument
of appointment of any successor or replacement Trustee is executed on
Beneficiary’s behalf by an officer of such corporation, state banking
corporation or national banking association, then such appointment shall be
conclusively presumed to be executed with authority and shall be valid and
sufficient without proof of any action by the board of directors or any superior
officer of Beneficiary.
     5.5 Effect of Appointment of Successor Trustee. Upon the appointment and
designation of any successor, substitute or replacement Trustee, and subject to
compliance with applicable Nevada Gaming Laws and other applicable Legal
Requirements, Trustee’s entire estate and title in the Trust Estate shall vest
in the designated successor, substitute or replacement Trustee. Such successor,
substitute or replacement Trustee shall thereupon succeed to and shall hold,
possess and execute all the rights, powers, privileges, immunities and duties
herein conferred upon Trustee. All references herein to Trustee shall be deemed
to refer to Trustee (including any successor or substitute appointed and
designated as herein provided) from time to time acting hereunder.
     5.6 Confirmation of Transfer and Succession. Upon the written request of
Beneficiary or of any successor, substitute or replacement Trustee, any former
Trustee ceasing to act shall execute and deliver an instrument transferring to
such successor, substitute or replacement Trustee all of the right, title,
estate and interest in the Trust Estate of Trustee so ceasing to act, together
with all the rights, powers, privileges, immunities and duties herein conferred
upon Trustee, and shall duly assign, transfer and deliver all properties and
moneys held by said Trustee hereunder to said successor, substitute or
replacement Trustee.

30



--------------------------------------------------------------------------------



 



     5.7 Exculpation. Trustee shall not be liable for any error of judgment or
act done by Trustee in good faith, or otherwise be responsible or accountable
under any circumstances whatsoever, except for Trustee’s gross negligence,
willful misconduct or knowing violation of any Legal Requirement. Trustee shall
have the right to rely on any instrument, document or signature authorizing or
supporting any action taken or proposed to be taken by it hereunder, believed by
it in good faith to be genuine. All moneys received by Trustee shall, until used
or applied as herein provided, be held in trust for the purposes for which they
were received, but need not be segregated in any manner from any other moneys
(except to the extent required by law). Trustee shall be under no liability for
interest on any moneys received by it hereunder.
     5.8 Endorsement and Execution of Documents. Upon Beneficiary’s written
request, Trustee shall, without liability or notice to Trustor, execute, consent
to, or join in any instrument or agreement in connection with or necessary to
effectuate the purposes of the Loan Documents to which the Beneficiary is a
party or which grants a security interest for the benefit of the Beneficiary.
Trustor hereby irrevocably designates Trustee as its attorney in fact to
execute, acknowledge and deliver, on Trustor’s behalf and in Trustor’s name, all
instruments or agreements necessary to implement any provision(s) of this Deed
of Trust or to further perfect the Lien created by this Deed of Trust on the
Trust Estate. This power of attorney shall be deemed to be coupled with an
interest and shall survive any disability of Trustor.
     5.9 Multiple Trustees. If Beneficiary appoints multiple trustees, then any
Trustee, individually, may exercise all powers granted to Trustee under this
instrument, without the need for action by any other Trustee(s).
     5.10 Terms of Trustee’s Acceptance. Trustee accepts the trust created by
this Deed of Trust upon the following terms and conditions:
     (a) Delegation. Trustee may exercise any of its powers through appointment
of attorney(s) in fact or agents.
     (b) Counsel. Trustee may select and employ legal counsel (including any law
firm representing Beneficiary). Trustor shall reimburse all reasonable legal
fees and expenses that Trustee may thereby incur.
     (c) Security. Trustee shall be under no obligation to take any action upon
any Event of Default unless furnished security or indemnity, in form
satisfactory to Trustee, against costs, expenses, and liabilities that Trustee
may incur.
     (d) Costs and Expenses. Trustor shall reimburse Trustee, as part of the
Obligations secured hereunder, for all reasonable disbursements and expenses
(including reasonable legal fees and expenses and any expenses incurred by
Trustee in complying with the Nevada Gaming Laws and Gaming Licenses) incurred
by reason of and as provided for in this Deed of Trust, including any of the
foregoing incurred in Trustee’s administering and executing the trust created by
this Deed of Trust and performing Trustee’s duties and exercising Trustee’s
powers under this Deed of Trust.
     (e) Release. Upon satisfaction of the conditions for reconveyance contained
in Section 6.10 hereof, Beneficiary shall request that Trustee release this Deed
of Trust and Trustee

31



--------------------------------------------------------------------------------



 



shall release this Deed of Trust and reconvey the Trust Estate in accordance
with Section 6.10 hereof, provided, however, that Trustor shall pay all costs of
recordation, if any, and all of Trustee’s and Beneficiary’s costs and expenses
in connection with such release, including, but not limited to, reasonable
attorneys’ fees.
ARTICLE SIX
MISCELLANEOUS PROVISIONS
     6.1 Heirs, Successors and Assigns Included in Parties. Whenever one of the
parties hereto is named or referred to herein, successors and assigns of such
party shall be included, and subject to the limitations set forth herein and in
the Credit Agreement and the LVSC Notes Indenture, all covenants and agreements
contained in this Deed of Trust, by or on behalf of Trustor or Beneficiary shall
bind and inure to the benefit of its heirs, successors and assigns, whether so
expressed or not.
     6.2 Addresses for Notices, Etc. Any notice, report, demand or other
instrument authorized or required to be given or furnished under this Deed of
Trust to Trustor or Beneficiary shall be deemed given or furnished (i) when
addressed to the party intended to receive the same, at the address of such
party set forth below, and delivered by hand at such address or (ii) three (3)
days after the same is deposited in the United States mail as first class
certified mail, return receipt requested, postage paid, whether or not the same
is actually received by such party:

         
 
  Beneficiary:   The Bank of Nova Scotia
 
      GWS — Loan Operations
 
      720 King Street West, 2nd Floor
 
      c/o Central Mail Room
 
      44 King Street West
 
      Toronto, Ontario
 
      M5H 1H1
 
      Attention: John Hall
 
       
 
  With a copy to:   The Bank of Nova Scotia
 
      580 California Street, 21st Floor
 
      San Francisco, California 94104
 
      Attention: Mr. Alan Pendergast,
 
      Chris Osborn
 
      Telefax: (415) 397-0791
 
       
 
  With a copy to:   DLA Piper US LLP
 
      153 Townsend Street, Suite 800
 
      San Francisco,CA 94107
 
      Attention: Stephen A. Cowan, Esq.
 
      Telefax: (415) 659-7500

32



--------------------------------------------------------------------------------



 



         
 
  Trustor:   Venetian Casino Resort, LLC
 
      3355 Las Vegas Boulevard South
 
      Las Vegas, Nevada 89109
 
      Attention: General Counsel
 
      Telefax: (702) 414-4421
 
       
 
  Trustee:   First American Title Insurance Company
 
      180 Cassia Way, Suite 502
 
      Henderson, Nevada 89104

     6.3 Change of Notice Address. Any Person may change the address to which
any such notice, report, demand or other instrument is to be delivered or mailed
to that person, by furnishing written notice of such change to the other
parties, but no such notice of change shall be effective unless and until
received by such other parties.
     6.4 Headings. The headings of the articles, sections, paragraphs and
subdivisions of this Deed of Trust are for convenience of reference only, are
not to be considered a part hereof, and shall not limit or expand or otherwise
affect any of the terms hereof.
     6.5 Invalid Provisions to Affect No Others. In the event that any of the
covenants, agreements, terms or provisions contained herein or in the Credit
Agreement or any other Loan Document or any LVSC Notes Document shall be
invalid, illegal or unenforceable in any respect, the validity of the Lien
hereof and the remaining covenants, agreements, terms or provisions contained
herein or in the Credit Agreement or any other Loan Document or any LVSC Notes
Document shall be in no way affected, prejudiced or disturbed thereby. To the
extent permitted by law, Trustor waives any provision of law which renders any
provision hereof prohibited or unenforceable in any respect.
     6.6 Changes and Priority Over Intervening Liens. Neither this Deed of Trust
nor any term hereof may be changed, waived, discharged or terminated orally, or
by any action or inaction, but only by an instrument in writing signed by the
party against which enforcement of the change, waiver, discharge or termination
is sought. Any agreement hereafter made by Trustor and Beneficiary relating to
this Deed of Trust shall be superior to the rights of the holder of any
intervening Lien or encumbrance.
     6.7 Estoppel Certificates. Within ten (10) Business Days after
Beneficiary’s written request, Trustor shall from time to time execute a
certificate, in recordable form (an “Estoppel Certificate”), stating, except to
the extent it would be inaccurate to so state: (a) the current amount of the
Obligations secured hereunder and all elements thereof, including principal,
interest, and all other elements; (b) that Trustor has no defense, offset,
claim, counterclaim, right of recoupment, deduction, or reduction against any of
the Obligations secured hereunder; (c) that none of the Loan Documents to which
the Beneficiary is a party or which grants a security interest for the benefit
of the Beneficiary have been amended, whether orally or in writing; (d) that
Trustor has no claims against Beneficiary of any kind; (e) that any Power of
Attorney granted to Beneficiary is in full force and effect; and (f) such other
matters relating to this Deed of Trust, any Loan Document to which the
Beneficiary is a party or which grants a security interest for the benefit of
the Beneficiary and the relationship of Trustor and Beneficiary as

33



--------------------------------------------------------------------------------



 



Beneficiary shall reasonably request. In addition, the Estoppel Certificate
shall set forth the reasons why it would be inaccurate to make any of the
foregoing assurances (“a” through “f”).
     6.8 Waiver of Setoff and Counterclaim. All amounts due under this Deed of
Trust or any other Loan Document to which the Beneficiary is a party or which
grants a security interest for the benefit of the Beneficiary shall be payable
without setoff, counterclaim or any deduction whatsoever. Trustor hereby waives
the right to assert a counterclaim (other than a compulsory counterclaim) in any
action or proceeding brought against it by Beneficiary and/or any Lender under
the Credit Agreement, or arising out of or in any way connected with this Deed
of Trust, or the other Loan Documents, to which the Beneficiary is a party or
which grants a security interest for the benefit of the Beneficiary or the
Obligations.
     6.9 Governing Law. The Credit Agreement and the Loan Documents and the LVSC
Notes Documents provide that they are governed by, and construed and enforced in
accordance with, the laws of the State of New York. This Deed of Trust shall
also be construed under and governed by the laws of the State of New York
without giving effect to the conflicts of law rules and principles of New York;
provided, however, that (i) the terms and provisions of this Deed of Trust
pertaining to the priority, perfection, enforcement or realization by
Beneficiary of its respective rights and remedies under this Deed of Trust with
respect to the Trust Estate shall be governed and construed and enforced in
accordance with the internal laws of the State without giving effect to the
conflicts-of-law rules and principles of the State; (ii) Trustor agrees that to
the extent deficiency judgments are available under the laws of the State after
a foreclosure (judicial or nonjudicial) of the Trust Estate, or any portion
thereof, or any other realization thereon by Beneficiary or any Lender under the
Credit Agreement or the LVSC Notes Indenture Trustee, Beneficiary or such Lender
or the LVSC Notes Indenture Trustee, as the case may be, shall have the right to
seek such a deficiency judgment against Trustor in the State; and (iii) Trustor
agrees that if Beneficiary or any Lender under the Credit Agreement or the LVSC
Notes Indenture Trustee obtains a deficiency judgment in another state against
Trustor, then Beneficiary or such Lender or the LVSC Notes Indenture Trustee, as
the case may be, shall have the right to enforce such judgment in the State to
the extent permitted under the laws of the State, as well as in other states.
Nothing contained in this Section 6.9 shall be deemed to expand the limitations
set forth in Section 10.14 of the Credit Agreement.
     6.10 Reconveyance. In the event that (i) the Bank Secured Obligations are
indefeasibly repaid in full, (ii) any part of the Trust Estate is sold,
transferred or otherwise disposed of by Trustor in accordance with the Credit
Agreement or (iii) any part of the Trust Estate is otherwise released in
accordance with the Credit Agreement or with the consent of the Requisite
Lenders, the Trust Estate (in the case of clause (i) of this Section 6.10) or
portion thereof (in the case of clauses (ii) or (iii) of this Section 6.10) will
be sold, transferred or otherwise disposed of, and released free and clear of
the Liens created by this Deed of Trust and the Beneficiary, at the request and
expense of the Trustor, will duly and promptly assign, transfer, deliver and
release to the Trustor or its designee (without recourse and without any
representation or warranty) such of the Trust Estate as is then being (or has
been) so sold, transferred or otherwise disposed of or released. In connection
with any disposition or release pursuant to this Section 6.10, Beneficiary
shall, at Trustor’s expense, cause Trustee to reconvey, without warranty the
Trust Estate or portion thereof being disposed or released, as the case may be,
and to execute and deliver to Trustor such documents (including UCC-3
termination statements) as Trustor may reasonably

34



--------------------------------------------------------------------------------



 



request. The recitals in such reconveyance of any matters or facts shall be
conclusive proof of the truthfulness thereof. The grantee in such reconveyance
may be described as “the person or persons legally entitled thereto.”
     6.11 Attorneys’ Fees. Without limiting any other provision contained
herein, Trustor agrees to pay all costs of Beneficiary or Trustee incurred in
connection with the enforcement of this Deed of Trust, including without
limitation all reasonable attorneys’ fees whether or not suit is commenced, and
including, without limitation, fees incurred in connection with any probate,
appellate, bankruptcy, deficiency or any other litigation proceedings, all of
which sums shall be secured hereby.
     6.12 Late Charges. By accepting payment of any sum secured hereby after its
due date, Beneficiary does not waive its right to collect any late charge
thereon or unpaid interest thereon at the interest rates provided in the Loan
Documents and the LVSC Notes Documents or its right either to require prompt
payment when due of all other sums so secured or to declare default for failure
to pay any amounts not so paid.
     6.13 Cost of Accounting. Trustor shall pay to Beneficiary, for and on
account of the preparation and rendition of any accounting, which Trustor may be
entitled to require under any law or statute now or hereafter providing
therefor, the reasonable costs thereof.
     6.14 Right of Entry. Subject to compliance with applicable Nevada Gaming
Laws and the terms of the Space Leases, Beneficiary may at any reasonable time
or times and on reasonable prior written notice to Trustor make or cause to be
made entry upon and inspections of the Trust Estate or any part thereof in
person or by agent.
     6.15 Corrections. Trustor shall, upon request of Beneficiary or Trustee,
promptly correct any defect, error or omission which may be discovered in the
contents of this Deed of Trust (including, but not limited to, in the exhibits
and schedules attached hereto) or in the execution or acknowledgement hereof,
and shall execute, acknowledge and deliver such further instruments and do such
further acts as may be necessary or as may be reasonably requested by Trustee to
carry out more effectively the purposes of this Deed of Trust, to subject to the
Lien and security interest hereby created any of Trustor’s properties, rights or
interest covered or intended to be covered hereby, and to perfect and maintain
such Lien and security interest.
     6.16 Statute of Limitations. To the fullest extent allowed by the law, the
right to plead, use or assert any statute of limitations as a plea or defense or
bar of any kind, or for any purpose, to any debt, demand or obligation secured
or to be secured hereby, or to any complaint or other pleading or proceeding
filed, instituted or maintained for the purpose of enforcing this Deed of Trust
or any rights hereunder, is hereby waived by Trustor.
     6.17 Subrogation. Should the proceeds of any Loan or advance made by
Beneficiary to Trustor, repayment of which is hereby secured, or any part
thereof, or any amount paid out or advanced by Beneficiary, be used directly or
indirectly to pay off, discharge, or satisfy, in whole or in part, any prior or
superior Lien or encumbrance upon the Trust Estate, or any part thereof, then,
as additional security hereunder, Trustee, on behalf of Beneficiary, shall be
subrogated to any and all rights, superior titles, Liens, and equities owned or
claimed by any owner or holder of

35



--------------------------------------------------------------------------------



 



said outstanding Liens, charges, and indebtedness, however remote, regardless of
whether said Liens, charges, and indebtedness are acquired by assignment or have
been released of record by the holder thereof upon payment.
     6.18 Joint and Several Liability. All obligations of Trustor hereunder, if
more than one, are joint and several. Recourse for deficiency after sale
hereunder may be had against the property of Trustor, without, however, creating
a present or other Lien or charge thereon.
     6.19 Homestead. Trustor hereby waives and renounces all homestead and
exemption rights provided by the constitution and the laws of the United States
and of any state, in and to the Trust Estate as against the collection of the
Obligations, or any part hereof.
     6.20 Context. In this Deed of Trust, whenever the context so requires, the
neuter includes the masculine and feminine, and the singular including the
plural, and vice versa.
     6.21 Time. Time is of the essence of each and every term, covenant and
condition hereof. Unless otherwise specified herein, any reference to “days” in
this Deed of Trust shall be deemed to mean “calendar days.”
     6.22 Interpretation. As used in this Deed of Trust unless the context
clearly requires otherwise: The terms “herein” or “hereunder” and similar terms
without reference to a particular section shall refer to the entire Deed of
Trust and not just to the section in which such terms appear.
     6.23 Effect of NRS § 107.030. To the extent not inconsistent with the other
provisions of this Deed of Trust, the following covenants are hereby adopted and
made a part of this Deed of Trust: Nos. 1; 2 (pursuant to Section 1.8 above); 3;
4 (at the Default Rate); 5; 6; 7 (in a reasonable percentage); 8 and 9 of NRS
107.030.
     6.24 Amendments. This Deed of Trust cannot be waived, changed, discharged
or terminated orally, but only by an instrument in writing signed by the party
against whom enforcement of any waiver, change, discharge or termination is
sought and only as permitted by the provisions of the Credit Agreement.
     6.25 No Conflicts. In the event that any of the provisions contained herein
conflict with the Security Agreement, then the provisions contained in the
Security Agreement shall prevail.
ARTICLE SEVEN
POWER OF ATTORNEY
     7.1 Grant of Power. Subject to compliance with applicable Nevada Gaming
Laws, Trustor irrevocably appoints Beneficiary and any successor thereto as its
attorney-in-fact, with full power and authority, including the power of
substitution, exercisable only during the continuance of an Event of Default to
act for Trustor in its name, place and stead as hereinafter provided:

36



--------------------------------------------------------------------------------



 



     (a) Possession and Completion. To take possession of the Site, the Project
and the Improvements, remove all employees, contractors and agents of Trustor
therefrom, complete or attempt to complete the work of construction, and market,
sell or lease the Site, the Project and the Improvements.
     (b) Employment of Others. To employ such contractors, subcontractors,
suppliers, architects, inspectors, consultants, property managers and other
agents as Beneficiary, in its discretion, deems proper for the completion of any
Improvements, for the protection or clearance of title to the Site, the Project
or the Improvements, or for the protection of Beneficiary’s interests with
respect thereto.
     (c) Security Guards. To employ watchmen to protect the Site, the Project
and the Improvements from injury.
     (d) Compromise Claims. To pay, settle or compromise all bills and claims
then existing or thereafter arising against Trustor, which Beneficiary, in its
discretion, deems proper for the protection or clearance of title to the Site,
the Project, the Improvements or Personal Property, or for the protection of
Beneficiary’s interests with respect thereto.
     (e) Legal Proceedings. To prosecute and defend all actions and proceedings
in connection with the Site, the Project or the Improvements.
     (f) Other Acts. To execute, acknowledge and deliver all other instruments
and documents in the name of Trustor that are necessary or desirable, to
exercise Trustor’s rights under all contracts concerning the Site, the Project
or the Improvements, including, without limitation, under any Space Leases, and
to do all other acts with respect to the Site, the Project or the Improvements
that Trustor might do on its own behalf, as Beneficiary, in its reasonable
discretion, deems proper.
[THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK.]

37



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Trustor has executed this Deed of Trust, Leasehold Deed
of Trust, Assignment of Rents and Leases, Security Agreement and Fixture Filing
to be effective as of the day and year first above written.

                  VENETIAN CASINO RESORT, LLC,         a Nevada limited
liability company, as Trustor    
 
           
 
  By:   Las Vegas Sands, LLC,    
 
  Its:   Managing member    
 
           
 
  By:   /s/ Robert P. Rozek
 
Name: Robert P. Rozek    
 
      Title: Senior Vice President and Chief Financial Officer    
 
           

[Deed of Trust, Leasehold Deed of Trust, Assignment of Rents and Leases,
Security Agreement and Fixture Filing (Palazzo Site)]

 



--------------------------------------------------------------------------------



 



State of Nevada)
County of Clark) ss.:
On the 22nd day of May in the year 2007 before me, the undersigned, personally
appeared Robert P. Rozek, Senior Vice President and Chief Financial Officer of
Las Vegas Sands, LLC, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual(s) whose name(s) is (are) subscribed
to the within instrument and acknowledged to me that he/she/they executed the
same in his/her/their capacity(ies), and that by his/her/their signature(s) on
the instrument, the individual(s), or the person upon behalf of which the
individual(s) acted, executed the instrument.

                  /s/ Bonnie R. Bruce       Notary Public           

Notarial Seal
[Deed of Trust, Leasehold Deed of Trust, Assignment of Rents and Leases,
Security Agreement and Fixture Filing (Palazzo Site)]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
DESCRIPTION OF THE LAND
(See Attached)
EXHIBIT A

 